


Exhibit 10.1
Execution Version
PURCHASE AGREEMENT

Prestige Brands, Inc.
$250,000,000
8.125% Senior Notes due 2020
January 24, 2012
MORGAN STANLEY & CO. LLC
CITIGROUP GLOBAL MARKETS INC.
RBC CAPITAL MARKETS, LLC
   As Representatives of the Initial Purchasers
c/o Morgan Stanley & Co. LLC
1585 Broadway
New York, New York 10036
Ladies and Gentlemen:
Introductory. Prestige Brands, Inc. (the “Company”), a Delaware corporation and
a direct wholly-owned subsidiary of Prestige Brands Holdings, Inc. (“Parent”),
proposes to issue and sell to the several Initial Purchasers named in Schedule A
(each an “Initial Purchaser” and together, the “Initial Purchasers”), acting
severally and not jointly, the respective amounts set forth in such Schedule A
of $250,000,000 aggregate principal amount of the Company’s 8.125% Senior Notes
due 2020 (the “Notes”). Morgan Stanley & Co. LLC (“Morgan Stanley”), Citigroup
Global Markets Inc. (“Citi”) and RBC Capital Markets, LLC have agreed to act as
the representatives of the several Initial Purchasers (in such capacity, the
“Representatives”) in connection with the offering and sale of the Notes.
The Securities (as defined below) will be issued pursuant to an indenture to be
dated as of January 31, 2012 (the “Indenture”), among the Company, the
Guarantors (as defined below) and U.S. Bank National Association, as trustee
(the “Trustee”). Notes will be issued only in book-entry form in the name of
Cede & Co., as nominee of The Depository Trust Company (the “Depositary”)
pursuant to a rider to a blanket letter of representations to be dated on or
before the Closing Date (as defined in Section 2 hereof) (the “DTC Agreement”),
among the Company, the Trustee and the Depositary.
The Company has previously issued $250,000,000 in aggregate principal amount of
its 8.25% Senior Notes due 2018 (the “Existing Notes”) pursuant to an indenture,
dated as of March 24, 2010, between the Company, Parent, the guarantors party
thereto and U.S. Bank National Association, as trustee (the “Trustee”), as
supplemented by that first supplemental indenture, dated as of November 1, 2010,
between the Company, Parent, the guarantors listed on the signature pages
thereto and the Trustee (as supplemented, the “Existing Notes Indenture”).
The holders of the Notes will be entitled to the benefits of a registration
rights agreement to be dated as of January 31, 2012 (the “Registration Rights
Agreement”), among the Company, the



--------------------------------------------------------------------------------




Guarantors and the Initial Purchasers, pursuant to which the Company and the
Guarantors will agree to file with the Commission (as defined below), under the
circumstances set forth therein, (i) a registration statement under the
Securities Act (as defined below) relating to another series of debt securities
of the Company with terms substantially identical to the Notes (the “Exchange
Notes”) to be offered in exchange for the Notes (the “Exchange Offer”) and (ii)
a shelf registration statement pursuant to Rule 415 of the Securities Act
relating to the resale by certain holders of the Notes, and in each case, to use
its commercially reasonable efforts to cause such registration statements to be
declared effective. All references herein to the Exchange Notes and the Exchange
Offer are only applicable if the Company and the Guarantors are in fact required
to consummate the Exchange Offer pursuant to the terms of the Registration
Rights Agreement.
The payment of principal of, premium, if any, and interest on the Notes will be
fully and unconditionally guaranteed on a senior unsecured basis, jointly and
severally by (i) Parent and the subsidiary guarantors listed on the signature
pages hereof as “Guarantors” and (ii) any subsidiary of the Company formed or
acquired after the Closing Date that executes an additional guarantee in
accordance with the terms of the Indenture, and their respective successors and
assigns (the entities described in clauses (i) and (ii), collectively, the
“Guarantors”), pursuant to their guarantees (the “Guarantees”). The Notes and
the Guarantees attached thereto are herein collectively referred to as the
“Securities”; and the Exchange Notes and the Guarantees attached thereto are
herein collectively referred to as the “Exchange Securities.”
In connection with the issuance of the Securities, the Company (i) will pay in
full all amounts outstanding (including all accrued and unpaid interest) and
terminate all commitments under its senior secured credit facility dated as of
March 24, 2010, as amended (the “Existing Credit Facility”), and (ii) will enter
into (I) a new senior secured term loan facility (the “New Secured Term Loan
Facility”) and (II) a new asset-based revolving credit facility (the “New ABL
Revolving Credit Facility”, together with the New Secured Term Loan Facility,
the “New Credit Facilities”), among the Company, as borrower thereunder,
Citibank, N.A. as Administrative Agent, and the lenders and guarantors party
thereto. The net proceeds from the sale of the Securities, together with
borrowings under the New Credit Facilities and cash on hand will be used to
repay all amounts outstanding under the Existing Credit Facility and terminate
the associated credit agreement and to finance the acquisition of certain OTC
healthcare assets (the “GSK Brands”) by Parent pursuant to the Business Sale and
Purchase Agreement I, dated December 20, 2011, by and among GlaxoSmithKline LLC,
GlaxoSmithKline plc, certain other parties thereto and Parent (the “BSPA I”) and
pursuant to the Business Sale and Purchase Agreement II, dated December 20,
2011, by and among GlaxoSmithKline LLC, GlaxoSmithKline plc, certain other
parties thereto and Parent (the “BSPA II”, together with the BSPA I, the
“Acquisition Agreements”), and to pay related fees and expenses.
Additionally, the Company will cause the Existing Notes to be equally and
ratably secured with the New Secured Term Loan Facility.
The Company understands that the Initial Purchasers propose to make an offering
of the Securities on the terms and in the manner set forth herein and in the
Pricing Disclosure Package (as defined below) and agrees that the Initial
Purchasers may resell, subject to the conditions set forth herein, all or a
portion of the Securities to purchasers (the “Subsequent Purchasers”) on the
terms set forth in the Pricing Disclosure Package (the first time at which sales
of the Securities are made is referred to as the “Time of Sale”). The Securities
are to be offered and sold to or through the Initial Purchasers without being
registered with the Securities and Exchange Commission (the “Commission”) under
the Securities



--------------------------------------------------------------------------------




Act of 1933 (as amended, the “Securities Act,” which term, as used herein,
includes the rules and regulations of the Commission promulgated thereunder), in
reliance upon exemptions therefrom. Pursuant to the terms of the Securities and
the Indenture, investors who acquire Securities shall be deemed to have agreed
that Securities may only be resold or otherwise transferred, after the date
hereof, if such Securities are registered for sale under the Securities Act or
if an exemption from the registration requirements of the Securities Act is
available (including the exemptions afforded by Rule 144A under the Securities
Act (“Rule 144A”) or Regulation S under the Securities Act (“Regulation S”)).
The Company has prepared and delivered to each Initial Purchaser copies of a
Preliminary Offering Memorandum, dated January 18, 2012 (the “Preliminary
Offering Memorandum”), and has prepared and delivered to each Initial Purchaser
copies of a Pricing Supplement, dated January 24, 2012 (the “Pricing
Supplement”), describing the terms of the Securities, each for use by such
Initial Purchaser in connection with its solicitation of offers to purchase the
Securities. The Preliminary Offering Memorandum and the Pricing Supplement,
including those documents incorporated by reference therein, are herein referred
to as the “Pricing Disclosure Package.” Promptly after this Agreement is
executed and delivered, the Company will prepare and deliver to each Initial
Purchaser a final offering memorandum dated the date hereof (the “Final Offering
Memorandum”).
All references herein to the terms “Pricing Disclosure Package” and “Final
Offering Memorandum” shall be deemed to mean and include all information filed
under the Securities Exchange Act of 1934 (as amended, the “Exchange Act,” which
term, as used herein, includes the rules and regulations of the Commission
promulgated thereunder) prior to the Time of Sale and incorporated by reference
in the Pricing Disclosure Package (including the Preliminary Offering
Memorandum) or the Final Offering Memorandum (as the case may be), and all
references herein to the terms “amend,” “amendment” or “supplement” with respect
to the Final Offering Memorandum shall be deemed to mean and include all
information filed under the Exchange Act after the Time of Sale and incorporated
by reference in the Final Offering Memorandum.
The Company hereby confirms its agreements with the Initial Purchasers as
follows:
SECTION 1.Representations and Warranties. Each of the Company and the
Guarantors, jointly and severally, hereby represents, warrants and covenants to
each Initial Purchaser that, as of the date hereof and as of the Closing Date
(references in this Section 1 to the “Offering Memorandum” are to (x) the
Pricing Disclosure Package in the case of representations and warranties made as
of the date hereof and (y) the Final Offering Memorandum in the case of
representations and warranties made as of the Closing Date):
(a)    No Registration Required. Subject to compliance by the Initial Purchasers
with the representations and warranties set forth in Section 2 hereof and with
the procedures set forth in Section 7 hereof, it is not necessary in connection
with the offer, sale and delivery of the Securities to the Initial Purchasers
and to each Subsequent Purchaser in the manner contemplated by this Agreement
and the Offering Memorandum to register the Securities under the Securities Act
or, until such time as the Exchange Securities are issued pursuant to an
effective registration statement, to qualify the Indenture under the Trust
Indenture Act of 1939 (the “Trust Indenture Act,” which term, as used herein,
includes the rules and regulations of the Commission promulgated thereunder).
(b)    No Integration of Offerings or General Solicitation. None of the Company,
its



--------------------------------------------------------------------------------




affiliates (as such term is defined in Rule 501 under the Securities Act,
hereinafter an “Affiliate”), or any person acting on its or any of their behalf
(other than the Initial Purchasers, as to whom the Company makes no
representation or warranty) has, directly or indirectly, solicited any offer to
buy or offered to sell, or will, directly or indirectly, solicit any offer to
buy or offer to sell, in the United States or to any United States citizen or
resident, any security which is or would be integrated with the sale of the
Securities in a manner that would require the Securities to be registered under
the Securities Act. None of the Company, its Affiliates, or any person acting on
its or any of their behalf (other than the Initial Purchasers, as to whom the
Company makes no representation or warranty) has engaged or will engage, in
connection with the offering of the Securities, in any form of general
solicitation or general advertising within the meaning of Rule 502 under the
Securities Act. With respect to those Securities sold in reliance upon
Regulation S, (i) none of the Company, its Affiliates or any person acting on
its or their behalf (other than the Initial Purchasers, as to whom the Company
makes no representation or warranty) has engaged or will engage in any directed
selling efforts within the meaning of Regulation S and (ii) each of the Company
and its Affiliates and any person acting on its or their behalf (other than the
Initial Purchasers, as to whom the Company makes no representation or warranty)
has complied and will comply with the offering restrictions set forth in
Regulation S.
(c)    Eligibility for Resale under Rule 144A. The Securities are eligible for
resale pursuant to Rule 144A and will not be, at the Closing Date, of the same
class as securities listed on a national securities exchange registered under
Section 6 of the Exchange Act or quoted in a U.S. automated interdealer
quotation system.
(d)    The Pricing Disclosure Package and Offering Memorandum. Neither the
Pricing Disclosure Package, as of the Time of Sale, nor the Final Offering
Memorandum, as of its date or (as amended or supplemented in accordance with
Section 3(a), as applicable) as of the Closing Date, contains or represents an
untrue statement of a material fact or omits to state a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; provided that this representation,
warranty and agreement shall not apply to statements in or omissions from the
Pricing Disclosure Package, the Final Offering Memorandum or any amendment or
supplement thereto made in reliance upon and in conformity with information
furnished to the Company in writing by any Initial Purchaser through the
Representatives expressly for use in the Pricing Disclosure Package, the Final
Offering Memorandum or any amendment or supplement thereto, as the case may be.
The Pricing Disclosure Package contains, and the Final Offering Memorandum will
contain, all the information specified in, and meeting the requirements of, Rule
144A. The Company has not distributed and will not distribute, prior to the
later of the Closing Date and the completion of the Initial Purchasers’
distribution of the Securities, any offering material in connection with the
offering and sale of the Securities other than the Pricing Disclosure Package
and the Final Offering Memorandum.
(e)    Company Additional Written Communications. The Company has not prepared,
made, used, authorized, approved or distributed and will not prepare, make, use,
authorize, approve or distribute any written communication that constitutes an
offer to sell or solicitation of an offer to buy the Securities other than (i)
the Pricing Disclosure Package, (ii) the Final Offering Memorandum and (iii) any
electronic road show or other written communications, in each case used in
accordance with Section 3(a). Each such communication by the Company or its
agents and representatives pursuant to clause (iii) of the preceding sentence
(each, a



--------------------------------------------------------------------------------




“Company Additional Written Communication”), when taken together with the
Pricing Disclosure Package, did not as of the Time of Sale, and at the Closing
Date will not, contain any untrue statement of a material fact or omit to state
a material fact necessary in order to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that
this representation, warranty and agreement shall not apply to statements in or
omissions from each such Company Additional Written Communication made in
reliance upon and in conformity with information furnished to the Company in
writing by any Initial Purchaser through the Representatives expressly for use
in any Company Additional Written Communication.
(f)    Incorporated Documents. The documents incorporated or deemed to be
incorporated by reference in the Offering Memorandum at the time they were or
hereafter are filed with the Commission (collectively, the “Incorporated
Documents”) complied and will comply in all material respects with the
requirements of the Exchange Act. Each such Incorporated Document, when taken
together with the Pricing Disclosure Package, did not as of the Time of Sale,
and at the Closing Date will not, contain any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.
(g)    The Purchase Agreement. This Agreement has been duly authorized, executed
and delivered by the Company and each Guarantor.
(h)    The Registration Rights Agreement and DTC Agreement. The Registration
Rights Agreement has been duly authorized and, on the Closing Date, will have
been duly executed and delivered by, and will constitute a valid and binding
agreement of, the Company and each Guarantor, enforceable in accordance with its
terms, except as the enforcement thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to or
affecting the rights and remedies of creditors or by general equitable
principles and except as rights to indemnification may be limited by applicable
law. The DTC Agreement has been duly authorized and, on the Closing Date, will
have been duly executed and delivered by, and will constitute a valid and
binding agreement of, the Company, enforceable in accordance with its terms,
except as the enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting the
rights and remedies of creditors or by general equitable principles.
(i)    Authorization of the Notes, the Guarantees and the Exchange Notes. The
Notes to be purchased by the Initial Purchasers from the Company will on the
Closing Date be in the form contemplated by the Indenture, have been duly
authorized for issuance and sale pursuant to this Agreement and the Indenture
and, at the Closing Date, will have been duly executed by the Company and, when
authenticated in the manner provided for in the Indenture and delivered against
payment of the purchase price therefor, will constitute valid and binding
obligations of the Company, enforceable in accordance with their terms, except
as the enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting the
rights and remedies of creditors or by general equitable principles and will be
entitled to the benefits of the Indenture. The Exchange Notes have been duly and
validly authorized for issuance by the Company, and when issued and
authenticated in accordance with the terms of the Indenture, the Registration
Rights Agreement and the Exchange Offer, will constitute valid and binding
obligations of the Company, enforceable against the Company in



--------------------------------------------------------------------------------




accordance with their terms, except as the enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium, or similar laws relating to
or affecting enforcement of the rights and remedies of creditors or by general
principles of equity and will be entitled to the benefits of the Indenture. The
Guarantees of the Notes on the Closing Date and the Guarantees of the Exchange
Notes when issued will be in the respective forms contemplated by the Indenture
and have been duly authorized for issuance pursuant to this Agreement and the
Indenture; the Guarantees of the Notes, at the Closing Date, will have been duly
executed by each of the Guarantors and, when the Notes have been authenticated
in the manner provided for in the Indenture and issued and delivered against
payment of the purchase price therefor, the Guarantees of the Notes will
constitute valid and binding agreements of the Guarantors; and, when the
Exchange Notes have been authenticated in the manner provided for in the
Indenture and issued and delivered in accordance with the Registration Rights
Agreement, the Guarantees of the Exchange Notes will constitute valid and
binding agreements of the Guarantors, in each case, enforceable in accordance
with their terms, except as the enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting the rights and remedies of creditors or by general
equitable principles and will be entitled to the benefits of the Indenture.
(j)    Authorization of the Indenture. The Indenture has been duly authorized by
the Company and each Guarantor and, at the Closing Date, will have been duly
executed and delivered by the Company and each Guarantor and will constitute a
valid and binding agreement of the Company and each Guarantor, enforceable
against the Company and each Guarantor in accordance with its terms, except as
the enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting the
rights and remedies of creditors or by general equitable principles.
(k)    [Reserved.]
(l)    Description of the Securities and the Indenture. The descriptions of the
Securities, the Exchange Securities, the Indenture and the Registration Rights
Agreement contained in the Offering Memorandum conform in all material respects
to the terms of the Securities, the Exchange Securities, the Indenture and the
Registration Rights Agreement.
(m)    No Material Adverse Effect. Except as otherwise disclosed in the Offering
Memorandum (exclusive of any amendment or supplement thereto), subsequent to the
respective dates as of which information is given in the Offering Memorandum
(exclusive of any amendment or supplement thereto): (i) there has been no
material adverse effect, or any development that could reasonably be expected to
result in a material adverse effect, on the condition (financial or otherwise),
prospects, earnings, business or properties of Parent and its subsidiaries,
taken as a whole, whether or not arising from transactions in the ordinary
course of business (a “Material Adverse Effect”); (ii) the Company and its
subsidiaries, considered as one entity, have not incurred any material liability
or obligation, indirect, direct or contingent, not in the ordinary course of
business nor entered into any material transaction or agreement not in the
ordinary course of business; and (iii) there has been no dividend or
distribution of any kind declared, paid or made by the Company or, except for
dividends paid to the Company or other subsidiaries, any of its subsidiaries on
any class of capital stock or repurchase or redemption by the Company or any of
its subsidiaries of any class of capital stock.



--------------------------------------------------------------------------------




(n)    Independent Accountants of the Parent. PricewaterhouseCoopers LLP (US),
which expressed its opinion with respect to certain of the financial statements
(which term as used in this Agreement includes the related notes thereto) and
supporting schedules of Parent and Blacksmith Brands Holdings, Inc., a Delaware
corporation (“Blacksmith”) included in the Offering Memorandum, is an
independent registered public accounting firm within the meaning of the
Securities Act, the Exchange Act and the rules of the Public Company Accounting
Oversight Board, and any non-audit services provided by PricewaterhouseCoopers
LLP (US) to the Company or any of the Guarantors have been approved by the Audit
Committee of the Board of Directors of Parent. The Company has no reason to
believe that PricewaterhouseCoopers LLP (UK), who certified the financial
statements and supporting schedules included in the Offering Memorandum with
respect to the GSK Brands were not, with respect to such financial statements
and supporting schedules, independent public accountants with respect to the GSK
Brands as required by the Securities Act, the Exchange Act and the Public
Accounting Oversight Board.
(o)    Preparation of the Financial Statements. Each of (i) the audited
financial statements (including the notes thereto) of the Parent, (ii) the
audited financial statements (including the notes thereto) of Blacksmith and its
consolidated subsidiaries and (iii) the audited financial statements (including
the notes thereto) of the GSK Brands, in each case, included in the Offering
Memorandum present fairly in all material respects the financial position of the
Parent, Blacksmith, and the GSK Brands, respectively, as of and at the dates
indicated and the results of their operations and cash flows of Parent,
Blacksmith and the GSK Brands, respectively, as of and at the date and for the
periods specified. Such financial statements have been prepared in conformity
with generally accepted accounting principles as applied in the United States
applied on a consistent basis throughout the periods involved, except as
otherwise expressly stated in the Offering Memorandum and the related notes to
such financial statements. The financial data set forth in the Offering
Memorandum under the captions “Summary–Summary Historical and Pro Forma
Consolidated Financial and Other Data of Prestige Brands Holdings, Inc.” and
“Summary–Summary Historical Combined Financial Data of The GSK Brands” fairly
present the information set forth therein on a basis consistent with that of the
applicable audited financial statements contained in the Offering Memorandum.
Except as may be stated in the Offering Memorandum, the pro forma consolidated
financial statements of the Company and its subsidiaries and the related notes
thereto included under the captions “Summary—Summary Historical and Pro Forma
Consolidated Financial and Other Data of Prestige Brands Holdings, Inc.,”
“Unaudited Pro Forma Combined Financial Data” and elsewhere in the Offering
Memorandum present fairly the information contained therein, have been prepared
in accordance with the Commission’s rules and guidelines with respect to pro
forma financial statements and have been properly presented on the bases
described therein, and the assumptions used in the preparation thereof are
reasonable and the adjustments used therein are appropriate to give effect to
the transaction and circumstances referred to therein. The statistical and
market‑related data and forward‑looking statements included or incorporated by
reference in the Offering Memorandum are based on or derived from sources that
Parent, the Company and their subsidiaries believe to be reliable and accurate
in all material respects and represent their good faith estimates that are made
on the basis of data derived from such sources.


(p)    Incorporation and Good Standing of the Company, the Guarantors and each
of their Subsidiaries. Each of the Company, the Guarantors and their respective
subsidiaries has been duly incorporated or formed, as applicable, and is validly
existing as a corporation, limited partnership or limited liability company, as
applicable, in good standing under the laws of the jurisdiction of its
incorporation or formation, as applicable, and has corporate, partnership or



--------------------------------------------------------------------------------




limited liability company, as applicable, power and authority to own, lease and
operate its properties and to conduct its business as described in the Offering
Memorandum and, in the case of the Company and the Guarantors, to enter into and
perform its obligations under each of this Agreement, the Registration Rights
Agreement, the DTC Agreement, the Securities, the Exchange Securities and the
Indenture. Each of the Company, the Guarantors and their respective subsidiaries
is duly qualified as a foreign corporation, limited partnership or limited
liability company, as applicable, to transact business and is in good standing
or equivalent status in each jurisdiction in which such qualification is
required, whether by reason of the ownership or leasing of property or the
conduct of business, except for such jurisdictions where the failure to so
qualify or to be in good standing (i) would not reasonably be expected to have a
material adverse effect on the performance of this Agreement, the Registration
Rights Agreement, the DTC Agreement, the Securities, the Exchange Securities and
the Indenture, or the consummation of any of the transactions contemplated
hereby or thereby or (ii) would not, individually or in the aggregate, result in
a Material Adverse Effect. All the outstanding shares of capital stock or
limited liability company interests of each of the Company, the Guarantors and
each of their respective subsidiaries have been duly authorized and validly
issued and are fully paid and nonassessable and, except with respect to liens
securing the Existing Notes, the Existing Credit Facility and the New Credit
Facilities, and as otherwise set forth in the Offering Memorandum, all
outstanding shares of capital stock or limited liability company interests of
each subsidiary are owned by Parent either directly or through wholly owned
subsidiaries free and clear of any security interest, mortgage, pledge, lien,
encumbrance or claim. Parent does not own or control, directly or indirectly,
any corporation, association or other entity other than the subsidiaries listed
in Exhibit 21 to the Parent’s Annual Report on Form 10‑K for the fiscal year
ended March 31, 2011.


(q)    Non-Contravention of Existing Instruments; No Further Authorizations or
Approvals Required. Neither the Company, the Guarantors nor any of their
respective subsidiaries is (i) in violation of its charter, bylaws or other
constitutive document; (ii) in default (or, with the giving of notice or lapse
of time, would be in default) (“Default”) under any indenture, mortgage, loan or
credit agreement, note, contract, franchise, lease or other instrument to which
the Company, any Guarantor or any of their respective subsidiaries is a party or
by which it or any of them may be bound (including without limitation, the
Existing Credit Facilities and the Existing Notes Indenture or to which any of
the property or assets of the Company, any Guarantor or any of their respective
subsidiaries is subject (each, an “Existing Instrument”)); or (iii) in violation
under any statute, law, rule, regulation, judgment, order or decree applicable
to the Company, any Guarantor or any of their respective subsidiaries of any
court, regulatory body, administrative agency, governmental body, arbitrator or
other authority having jurisdiction over the Company, any Guarantor or any such
subsidiary or any of its properties, as applicable, except, in the case of
clauses (ii) and (iii) above where such violation or Default, either
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect. The Company’s and each Guarantor’s execution, delivery
and performance of this Agreement, the Registration Rights Agreement, the DTC
Agreement, the Indenture, the issuance and delivery of the Securities and the
Exchange Securities, the consummation of any other of the transactions
contemplated hereby and thereby and by the Offering Memorandum, and the
performance by the Company or any Guarantor of its obligations hereunder or
thereunder (x) have been duly authorized by all necessary corporate action and
will not result in any violation of the provisions of the charter, bylaws or
other constitutive document of the Company, any Guarantor or any of their
respective subsidiaries, (y) will not conflict with or constitute a breach of,
or Default or a Debt Repayment Triggering Event (as defined below) under, except
for the Existing Credit Facility, result in the creation or imposition of any
lien, charge or encumbrance, except for liens



--------------------------------------------------------------------------------




securing the Existing Notes and the New Credit Facilities, upon any property or
assets of the Company, any Guarantor or any of their respective subsidiaries
pursuant to, or require the consent of any other party to, any Existing
Instrument and (z) will not result in the violation of any statute, law, rule,
regulation, judgment, order or decree applicable to the Company, any Guarantor
or any of their respective subsidiaries of any court, regulatory body,
administrative agency, governmental body, arbitrator or other authority having
jurisdiction over the Company, any Guarantor or any of their respective
subsidiaries or any of its or their properties, as applicable, except, in the
case of clauses (y) and (z) above, where such conflicts, breaches, Defaults,
Debt Repayment Triggering Events, liens, charges or encumbrances, either
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect. No consent, approval, authorization or other order of,
or registration or filing with, any court or other governmental or regulatory
authority or agency is required for the Company’s execution, delivery and
performance of this Agreement, the Registration Rights Agreement, the DTC
Agreement or the Indenture, or the issuance and delivery of the Securities or
the Exchange Securities, or consummation of the transactions contemplated hereby
and thereby and by the Offering Memorandum, except such as have been obtained or
made by the Company and are in full force and effect under the Securities Act,
applicable securities laws of the several states of the United States or
provinces of Canada and except such as may be required by the securities laws of
the several states of the United States or provinces of Canada with respect to
the Company’s obligations under the Registration Rights Agreement. As used
herein, a “Debt Repayment Triggering Event” means any event or condition which
gives, or with the giving of notice or lapse of time would give, the holder of
any note, debenture or other evidence of indebtedness (or any person acting on
such holder’s behalf) the right to require the repurchase, redemption or
repayment of all or a portion of such indebtedness by the Parent or any of its
subsidiaries.


(r)    No Material Actions or Proceedings. No action, suit or proceeding by or
before any court or governmental agency, authority or body or any arbitrator
involving the Company, any Guarantor or any of their respective subsidiaries or
properties is pending or, to the knowledge of Parent and the Company, threatened
that would reasonably be expected to have a Material Adverse Effect, except as
set forth in or contemplated in the Offering Memorandum (exclusive of any
amendment or supplement thereto).
(s)    Intellectual Property Rights. Parent and its subsidiaries own, possess,
license or otherwise have the right to use, all patents, trademarks, service
marks, trade names, copyrights, Internet domain names (in each case including
all registrations and applications to register same), inventions, trade secrets,
technology, know-how and other intellectual property necessary for the conduct
of Parent’s and its subsidiaries’ business as now conducted and as currently
proposed to be conducted (collectively, the “Intellectual Property”), except
where the failure to own, possess, license or have the right to so use would not
reasonably be expected to have a Material Adverse Effect. Except as set forth in
the Offering Memorandum, and except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, (i) Parent
or one of its subsidiaries owns, or has the right to use, all the Intellectual
Property free and clear in all material respects of all adverse claims, liens or
other encumbrances; (ii) to the knowledge of Parent and the Company, there is no
material infringement by third parties of any such Intellectual Property;
(iii) there is no pending or, to the knowledge of Parent and the Company,
threatened action, suit, proceeding or claim by any third party challenging
Parent’s or its subsidiaries’ rights in or to any such Intellectual Property,
and the Company is unaware of any facts that would form a reasonable basis for
any such claim; (iv) there is no pending or, to the knowledge of Parent and the
Company, threatened action, suit, proceeding or claim by any third



--------------------------------------------------------------------------------




party challenging the validity or scope of any such Intellectual Property, and
the Company is unaware of any facts that would form a reasonable basis for any
such claim; and (v) there is no pending or, to the knowledge of Parent and the
Company, threatened action, suit, proceeding or claim by others that Parent or
any subsidiary infringes or otherwise violates any patent, trademark, copyright,
trade secret or other intellectual property rights of any third party, and the
Company is unaware of any fact that would form a reasonable basis for any such
claim.
(t)    All Necessary Permits, etc. Each of the Company, the Guarantors and their
respective subsidiaries possess all licenses, certificates, permits and other
authorizations issued by the appropriate U.S. federal, state or non-U.S.
regulatory authorities necessary to conduct their respective businesses, except
where the failure to possess such licenses, certificates, permits or other
authorizations would not reasonably be expected to have a Material Adverse
Effect, and neither the Company, the Guarantors nor any of their respective
subsidiaries have received any notice of proceedings relating to the revocation
or modification of any such license, certificate, authorization or permit which,
singly or in the aggregate, if the subject of an unfavorable decision, ruling or
finding, would reasonably be expected to have a Material Adverse Effect, except
as discussed in the Offering Memorandum (exclusive of any amendment or
supplement thereto).
(u)    Title to Properties. Each of the Company, the Guarantors and their
respective subsidiaries owns or leases all such properties as are necessary to
the conduct of their respective operations as presently conducted, except where
the failure to own or lease a property or properties would not reasonably be
expected to have a Material Adverse Effect.
(v)    Tax Law Compliance. Each of the Company, the Guarantors and each of their
subsidiaries has filed all non-U.S., U.S. federal, state and local tax returns
that are required to be filed or has requested extensions thereof (except in any
case in which the failure so to file would not have a Material Adverse Effect
and except as set forth in or contemplated in the Offering Memorandum (exclusive
of any amendment or supplement thereto)) and has paid all taxes required to be
paid by it and any other assessment, fine or penalty levied against it, to the
extent that any of the foregoing is due and payable, except for any such
assessment, fine or penalty that is currently being contested in good faith or
the non-payment of which would not reasonably be expected to have a Material
Adverse Effect and except as set forth in or contemplated in the Offering
Memorandum (exclusive of any amendment or supplement thereto).
(w)    Company and Guarantors Not an “Investment Company.” The Company has been
advised of the rules and requirements under the Investment Company Act of 1940,
as amended (the “Investment Company Act,” which term, as used herein, includes
the rules and regulations of the Commission promulgated thereunder). Neither the
Company nor any Guarantor is, or after receipt of payment for the Securities
will be, an “investment company” within the meaning of the Investment Company
Act and will each conduct its business in a manner so that it will not become
subject to the Investment Company Act.
(x)    Insurance. Each of the Company, the Guarantors and their subsidiaries are
insured by insurers of recognized financial responsibility against such losses
and risks and in such amounts as are prudent and customary in the businesses in
which they are engaged.
(y)    No Price Stabilization or Manipulation. None of the Company or any of the



--------------------------------------------------------------------------------




Guarantors has taken or will take, directly or indirectly, any action designed
to or that might be reasonably expected to cause or result in stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of the Securities.
(z)    Solvency. Each of the Company and the Guarantors is, and immediately
after the Closing Date will be, Solvent. As used herein, the term “Solvent”
means, with respect to any person on a particular date, that on such date (i)
the fair market value of the assets of such person is greater than the total
amount of liabilities (including contingent liabilities) of such person, (ii)
the present fair salable value of the assets of such person is greater than the
amount that will be required to pay the probable liabilities of such person on
its debts as they become absolute and matured, (iii) such person is able to
realize upon its assets and pay its debts and other liabilities, including
contingent obligations, as they mature and (iv) such person does not have
unreasonably small capital.
(aa)    Compliance with Sarbanes-Oxley. Parent and its subsidiaries and their
respective officers and directors are in compliance with the applicable
provisions of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act,” which
term, as used herein, includes the rules and regulations of the Commission
promulgated thereunder).
(bb)    Parent’s Accounting System. Parent and its subsidiaries, on a
consolidated basis, maintain a system of internal controls over financial
reporting (as such term is defined in Rule 13a-15(f) under the Exchange Act)
that is in compliance with the Exchange Act and is designed to provide
reasonable assurances that: (i) transactions are executed in accordance with
management’s general or specific authorization; (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles as applied in the United States and to
maintain accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. Parent’s independent registered public accounting firm and the
Audit Committee of the Board of Directors of Parent have been advised of:
(i) any significant deficiencies or material weaknesses in the design or
operation of internal control over financial reporting which could adversely
affect Parent’s ability to record, process, summarize, and report financial
data; and (ii) any fraud, whether or not material, that involves management or
other employees who have a role in Parent’s internal control over financial
reporting; and since the date of the most recent evaluation of such internal
control, there have been no significant changes in internal control or in other
factors that could significantly affect internal control, including any
corrective actions with regard to significant deficiencies and material
weaknesses.
(cc)    Disclosure Controls and Procedures. Parent has established and maintains
disclosure controls and procedures (as such term is defined in Rule 13a-15e and
15d-15 under the Exchange Act) that are designed to ensure that material
information relating to Parent and its subsidiaries is made known to the chief
executive officer and chief financial officer of Parent by others within Parent
or any of its subsidiaries, and such disclosure controls and procedures are
reasonably effective to perform the functions for which they were established
subject to the limitations of any such control system.
(dd)    Regulations T, U, X. Neither the Company nor any Guarantor nor any of
their



--------------------------------------------------------------------------------




respective subsidiaries nor any agent thereof acting on their behalf has taken,
and none of them will take, any action that might cause this Agreement or the
issuance or sale of the Securities to violate Regulation T, Regulation U or
Regulation X of the Board of Governors of the Federal Reserve System.
(ee)    Compliance with and Liability under Environmental Laws. Except as would
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect: (i) each of Parent and its subsidiaries and their
respective operations and facilities, and to the knowledge of Responsible
Officers (defined below) of the Parent and the Company the operations, real
property and other assets of the persons providing manufacturing, warehousing
and/or distribution services to Parent and each of its subsidiaries (in each
case solely to the extent related to the performance of such services) (“Service
Contractors”), and their respective operations and facilities, are in compliance
with, and not subject to any known liabilities under, applicable Environmental
Laws, which compliance includes, without limitation, having obtained and being
in compliance with any permits, licenses or other governmental authorizations or
approvals, and having made all filings and provided all financial assurances and
notices, required for the ownership and operation of their respective
businesses, properties and facilities under applicable Environmental Laws, and
compliance with the terms and conditions thereof; (ii) neither Parent nor any of
its subsidiaries has received any written communication, whether from a
governmental authority, citizens group, employee or otherwise, that alleges that
Parent or any of its subsidiaries is in violation of any Environmental Law;
(iii) there is no claim, action or cause of action filed with a court or
governmental authority, no investigation with respect to which Parent has
received written notice, and no written notice by any person or entity alleging
actual or potential liability on the part of Parent or any of its subsidiaries
based on or pursuant to any Environmental Law pending or, to the knowledge of
Parent and the Company, threatened against Parent or any of its subsidiaries or
any person or entity whose liability under or pursuant to any Environmental Law
Parent or any of its subsidiaries has retained or assumed either contractually
or by operation of law; (iv) neither Parent nor any of its subsidiaries is
conducting or paying for, in whole or in part, any investigation, response or
other corrective action pursuant to any Environmental Law at any site or
facility, nor is any of them subject or a party to any order, judgment, decree,
contract or agreement which imposes any obligation or liability under any
Environmental Law; (v) no lien, charge, encumbrance or restriction has been
recorded pursuant to any Environmental Law with respect to any assets, facility
or property owned, operated or leased by Parent or any of its subsidiaries; and
(vi) there are no past or present actions, activities, circumstances, conditions
or occurrences, including, without limitation, the Release or threatened Release
of any Material of Environmental Concern or distribution of any product, that
could reasonably be expected to result in a violation of or liability under any
Environmental Law on the part of Parent or any of its subsidiaries, or to the
knowledge of the Responsible Officers of the Parent and the Company on the part
of any Service Contractor, including without limitation, any such liability
which Parent or any of its subsidiaries has retained or assumed either
contractually or by operation of law.
For purposes of this Agreement, “Environment” means ambient air, indoor air,
surface water, groundwater, drinking water, soil, surface and subsurface strata,
and natural resources such as wetlands, flora and fauna. “Environmental Laws”
means the common law and all federal, state, local and foreign laws or
regulations, ordinances, codes, orders, decrees, judgments and injunctions
issued, promulgated or entered thereunder, relating to pollution or protection
of the Environment or human health, including without limitation, those relating
to (i) the Release or



--------------------------------------------------------------------------------




threatened Release of Materials of Environmental Concern; and (ii) the
manufacture, processing, distribution, use, generation, treatment, storage,
transport, handling or recycling of Materials of Environmental Concern.
“Materials of Environmental Concern” means any substance, material, pollutant,
contaminant, chemical, waste, compound, or constituent, in any form, including
without limitation, petroleum and petroleum products, and pesticides, subject to
regulation or which can give rise to liability under any Environmental Law.
“Release” means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injection or leaching into the
Environment, or into, from or through any building, structure or facility. For
purposes of this Section 1(ee) only, “Responsible Officer” means, with respect
to any person, any of the principal executive officers, managing members or
general partners of such person but, in any event, with respect to financial
matters, the chief financial officer of such person.
(ff)    ERISA Compliance. Parent and its subsidiaries and any “employee benefit
plan” (as defined under the Employee Retirement Income Security Act of 1974 (as
amended, “ERISA,” which term, as used herein, includes the regulations and
published interpretations thereunder) established or maintained by Parent, its
subsidiaries or their ERISA Affiliates (as defined below) are in compliance in
all material respects with ERISA and, to the knowledge of Parent and the
Company, each “multiemployer plan” (as defined in Section 4001 of ERISA)) to
which Parent, its subsidiaries or an ERISA Affiliate contributes (a
“Multiemployer Plan”) is in compliance in all material respects with ERISA.
“ERISA Affiliate” means, with respect to Parent or a subsidiary of Parent, any
member of any group of organizations described in Section 414 of the Internal
Revenue Code of 1986 (as amended, the “Code,” which term, as used herein,
includes the regulations and published interpretations thereunder) of which
Parent or such subsidiary is a member. No “reportable event” (as defined under
ERISA) has occurred or is reasonably expected to occur with respect to any
“employee benefit plan” established or maintained by Parent, its subsidiaries or
any of their ERISA Affiliates. No “single employer plan” (as defined in Section
4001 of ERISA) established or maintained by Parent, its subsidiaries or any of
their ERISA Affiliates, if such “employee benefit plan” were terminated, would
have any “amount of unfunded benefit liabilities” (as defined under ERISA).
Neither Parent, its subsidiaries nor any of their ERISA Affiliates has incurred
or reasonably expects to incur any liability under (i) Title IV of ERISA with
respect to termination of, or withdrawal from, any “employee benefit plan” or
(ii) Sections 412, 4971, 4975 or 4980B of the Code. Each “employee benefit plan”
established or maintained by Parent, its subsidiaries or any of their ERISA
Affiliates that is intended to be qualified under Section 401 of the Code is so
qualified and nothing has occurred, whether by action or failure to act, which
would cause the loss of such qualification.
(gg)    Compliance with Labor Laws. Except as would not, individually or in the
aggregate, result in a Material Adverse Effect, (i) there is (A) no unfair labor
practice complaint pending or, to the knowledge of Parent and the Company,
threatened against Parent or any of its subsidiaries before the National Labor
Relations Board, and no grievance or arbitration proceeding arising out of or
under collective bargaining agreements pending, or to the knowledge of Parent
and the Company, threatened, against Parent or any of its subsidiaries, (B) no
strike, labor dispute, slowdown or stoppage pending or, to the knowledge of
Parent and the Company, threatened against Parent or any of its subsidiaries and
(C) no union representation question existing with respect to the employees of
Parent or any of its subsidiaries and, to the knowledge of Parent and the
Company, no union organizing activities taking place and (ii) there has been no
violation of any federal, state or local law relating to discrimination in
hiring, promotion or pay of



--------------------------------------------------------------------------------




employees or of any applicable wage or hour laws.
(hh)    Related Party Transactions. No relationship, direct or indirect, exists
between or among any of Parent or any Affiliate of Parent, on the one hand, and
any director, officer, member, stockholder, customer or supplier of Parent or
any Affiliate of Parent, on the other hand, which would be required by Item 404
of the Commission’s Regulation S-K to be disclosed which is not so disclosed in
the Offering Memorandum. There are no outstanding loans, advances (except
advances for business expenses in the ordinary course of business) or guarantees
of indebtedness by Parent or any Affiliate of Parent to or for the benefit of
any of the officers or directors of Parent or any Affiliate of Parent or any of
their respective family members.
(ii)    No Unlawful Contributions or Other Payments. Neither Parent nor any of
its subsidiaries, nor any director, officer, or, to the knowledge of Parent and
the Company, any employee, nor, to Parent’s knowledge, any agent or
representative of Parent or of any of its subsidiaries, has taken or will take
any action in furtherance of an offer, payment, promise to pay, or authorization
or approval of the payment or giving of money, property, gifts or anything else
of value, directly or indirectly, to any (i) “government official” (including
any officer or employee of a government or government-owned or controlled entity
or of a public international organization, or any person acting in an official
capacity for or on behalf of any of the foregoing, or any political party or
party official or candidate for political office) or (ii) to any “foreign
official” (as defined in the Foreign Corrupt Practices Act of 1977, as amended)
or any foreign political party or official thereof or any candidate for foreign
political office, in each case, to influence official action or secure an
improper advantage; and Parent and, to the knowledge of Parent, its subsidiaries
have conducted their businesses in compliance with applicable anti-corruption
laws and have instituted and maintain and will continue to maintain policies and
procedures designed to promote and achieve compliance with such laws and with
the representation and warranty contained herein.
(jj)    Compliance with Anti-Money Laundering Laws. The operations of Parent and
its subsidiaries are and have been conducted at all times in material compliance
with all applicable financial recordkeeping and reporting requirements,
including those of the Bank Secrecy Act, as amended by Title III of the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act of 2001 (USA PATRIOT Act), and the applicable
anti-money laundering statutes of jurisdictions where the Company and its
subsidiaries conduct business, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency (collectively, the “Anti-Money Laundering
Laws”), and no action, suit or proceeding by or before any court or governmental
agency, authority or body or any arbitrator involving Parent or any of its
subsidiaries with respect to the Anti-Money Laundering Laws is pending or, to
the knowledge of Parent, threatened.
(kk)    Compliance with Foreign Laws. (i) Parent represents that neither Parent
nor any of its subsidiaries (collectively, the “Entity”) or, to the knowledge of
the Entity, any director, officer, employee, agent, affiliate or representative
of the Entity, is an individual or entity (“Person”) that is, or is owned or
controlled by a Person that is:
(A)    the subject of any sanctions administered or enforced by the U.S.
Department of Treasury’s Office of Foreign Assets Control (collectively,
“Sanctions”),



--------------------------------------------------------------------------------




nor,
(B)    located, organized or resident in a country or territory that is the
subject of Sanctions (including, without limitation, Burma/Myanmar, Cuba, Iran,
North Korea, Sudan and Syria).
(ii)    The Entity represents and covenants that it will not, directly or
indirectly, use the proceeds of the offering, or lend, contribute or otherwise
make available such proceeds to any subsidiary, joint venture partner or other
Person:
(A)    to fund or facilitate any activities or business of or with any Person or
in any country or territory that, at the time of such funding or facilitation,
is the subject of Sanctions; or
(B)    in any other manner that will result in a violation of Sanctions by any
Person (including any Person participating in the offering, whether as
underwriter, advisor, investor or otherwise).
(iii)    The Entity represents and covenants that, for the past 5 years, it has
not knowingly engaged in, is not now knowingly engaged in, and will not engage
in, any dealings or transactions with any Person, or in any country or
territory, that at the time of the dealing or transaction is or was the subject
of Sanctions.


(ll)    Regulation S. The Company, the Guarantors and their respective
Affiliates and all persons acting on their behalf (other than the Initial
Purchasers, as to whom the Company and the Guarantors make no representation)
have complied with and will comply with the offering restrictions requirements
of Regulation S in connection with the offering of the Securities outside the
United States and, in connection therewith, the Offering Memorandum will contain
the disclosure required by Rule 902 of Regulation S. The Securities sold in
reliance on Regulation S will be represented upon issuance by a temporary global
security that may not be exchanged for definitive securities until the
expiration of the 40-day restricted period referred to in Rule 903 of the
Securities Act and only upon certification of beneficial ownership of such
Securities by non-U.S. persons or U.S. persons who purchased such Securities in
transactions that were exempt from the registration requirements of the
Securities Act.
Any certificate signed by an officer of the Company or any Guarantor and
delivered to the Initial Purchasers or to counsel for the Initial Purchasers
shall be deemed to be a representation and warranty by the Company or such
Guarantor to each Initial Purchaser as to the matters set forth therein.
SECTION 2.    Purchase, Sale and Delivery of the Securities.
(a)    The Securities. Each of the Company and the Guarantors agrees to issue
and sell to the Initial Purchasers, severally and not jointly, all of the
Securities, and the Initial Purchasers agree, severally and not jointly, to
purchase from the Company and the Guarantors the aggregate principal amount of
Securities set forth opposite their names on Schedule A, at a purchase price of
97.50% of the principal amount thereof, payable on the Closing Date, in each
case, on the basis of the representations, warranties and agreements herein
contained, and upon the terms, subject to the conditions thereto, herein set
forth.



--------------------------------------------------------------------------------




(b)    The Closing Date. Delivery of certificates for the Securities in
definitive form to be purchased by the Initial Purchasers and payment therefor
shall be made at the offices of Cahill Gordon & Reindel LLP, 80 Pine Street, New
York, New York 10005 (or such other place as may be agreed to by the Company and
the Representatives) at 9:00 a.m. New York City time, on January 31, 2012, or
such other time and date as the Representatives shall designate by notice to the
Company (the time and date of such closing are called the “Closing Date”). The
Company hereby acknowledges that circumstances under which the Representatives
may provide notice to postpone the Closing Date as originally scheduled include,
but are in no way limited to, any determination by the Company or the Initial
Purchasers to recirculate to investors copies of an amended or supplemented
Offering Memorandum or a delay as contemplated by the provisions of Section 17
hereof.
(c)    Delivery of the Securities. The Company shall deliver, or cause to be
delivered, to the Representatives for the accounts of the several Initial
Purchasers certificates for the Securities at the Closing Date against the
irrevocable release of a wire transfer of immediately available funds for the
amount of the purchase price therefor. The certificates for the Securities shall
be in such denominations and registered in the name of Cede & Co., as nominee of
the Depositary, pursuant to the DTC Agreement, and shall be made available for
inspection on the business day preceding the Closing Date at a location in New
York City, as the Representatives may designate. Time shall be of the essence,
and delivery at the time and place specified in this Agreement is a further
condition to the obligations of the Initial Purchasers.
(d)    Initial Purchasers as Qualified Institutional Buyers. Each Initial
Purchaser severally and not jointly represents and warrants to, and agrees with,
the Company that:
(i)    this Agreement has been duly authorized, executed and delivered by each
Initial Purchaser;
(ii)    it will offer and sell Securities only to (a) persons who it reasonably
believes are “qualified institutional buyers” within the meaning of Rule 144A
(“Qualified Institutional Buyers”) in transactions meeting the requirements of
Rule 144A or (b) upon the terms and conditions set forth in Annex I to this
Agreement;
(iii)    it is an institutional “accredited investor” within the meaning of Rule
501(a)(1), (2), (3) or (7) under the Securities Act; and
(iv)    it will not offer or sell Securities by, any form of general
solicitation or general advertising, including but not limited to the methods
described in Rule 502(c) under the Securities Act.
SECTION 3.    Additional Covenants. Each of the Company and the Guarantors
further covenants and agrees with each Initial Purchaser as follows:
(a)    Preparation of Final Offering Memorandum; Initial Purchasers’ Review of
Proposed Amendments and Supplements and Company Additional Written
Communications. As promptly as practicable following the Time of Sale and in any
event not later than the second business day following the date hereof, the
Company shall prepare and deliver to the Initial Purchasers the Final Offering
Memorandum, which shall consist of the



--------------------------------------------------------------------------------




Preliminary Offering Memorandum as modified only by the information contained in
the Pricing Supplement and such other immaterial changes as may be mutually
agreed. The Company shall not amend or supplement the Preliminary Offering
Memorandum or the Pricing Supplement. The Company shall not amend or supplement
the Final Offering Memorandum prior to the Closing Date unless the
Representatives shall previously have been furnished a copy of the proposed
amendment or supplement at least two business days prior to the proposed use or
filing, and shall not have objected to such amendment or supplement. Before
making, preparing, using, authorizing, approving or distributing any Company
Additional Written Communication, the Company shall furnish to the
Representatives a copy of such written communication for review and shall not
make, prepare, use, authorize, approve or distribute any such written
communication to which the Representatives reasonably object.
(b)    Amendments and Supplements to the Final Offering Memorandum and Other
Securities Act Matters. If at any time prior to the Closing Date (i) any event
shall occur or condition shall exist as a result of which any of the Pricing
Disclosure Package as then amended or supplemented would include any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading or (ii) it is necessary to amend or
supplement any of the Pricing Disclosure Package to comply with law, the Company
and the Guarantors will immediately notify the Initial Purchasers thereof and
forthwith prepare and (subject to Section 3(a) hereof) furnish to the Initial
Purchasers such amendments or supplements to any of the Pricing Disclosure
Package as may be necessary so that the statements in any of the Pricing
Disclosure Package as so amended or supplemented will not, in the light of the
circumstances under which they were made, be misleading or so that any of the
Pricing Disclosure Package will comply with all applicable law. If, prior to the
completion of the placement of the Securities by the Initial Purchasers with the
Subsequent Purchasers, any event shall occur or condition exist as a result of
which it is necessary to amend or supplement the Final Offering Memorandum, as
then amended or supplemented, in order to make the statements therein, in the
light of the circumstances when the Final Offering Memorandum is delivered to a
Subsequent Purchaser, not misleading, or if in the judgment of the
Representatives or counsel for the Initial Purchasers it is otherwise necessary
to amend or supplement the Final Offering Memorandum to comply with law, the
Company and the Guarantors agree to promptly prepare (subject to Section 3
hereof), file with the Commission and furnish at its own expense to the Initial
Purchasers, amendments or supplements to the Final Offering Memorandum so that
the statements in the Final Offering Memorandum as so amended or supplemented
will not, in the light of the circumstances at the Closing Date and at the time
of sale of Securities, be misleading or so that the Final Offering Memorandum,
as amended or supplemented, will comply with all applicable law.
Following the consummation of the Exchange Offer or the effectiveness of an
applicable shelf registration statement and for so long as the Securities are
outstanding if, in the judgment of the Representatives, the Representatives or
any of their Affiliates are required to deliver a prospectus in connection with
sales of, or market-making activities with respect to, the Securities, to
periodically amend the applicable registration statement so that the information
contained therein complies with the requirements of Section 10 of the Securities
Act, to amend the applicable registration statement or supplement the related
prospectus or the documents incorporated therein when necessary to reflect any
material changes in the information provided therein so that the registration
statement and the prospectus will not contain any untrue statement



--------------------------------------------------------------------------------




of a material fact or omit to state any material fact necessary in order to make
the statements therein, in the light of the circumstances existing as of the
date the prospectus is so delivered, not misleading and to provide the Initial
Purchasers with copies of each amendment or supplement filed and such other
documents as the Initial Purchasers may reasonably request.
The Company hereby expressly acknowledges that the indemnification and
contribution provisions of Sections 8 and 9 hereof are specifically applicable
and relate to each offering memorandum, registration statement, prospectus,
amendment or supplement referred to in this Section 3.
(c)    Copies of the Offering Memorandum. The Company agrees to furnish the
Initial Purchasers, without charge, as many copies of the Pricing Disclosure
Package and the Final Offering Memorandum and any amendments and supplements
thereto as they shall reasonably request.
(d)    Blue Sky Compliance. Each of the Company and the Guarantors shall
cooperate with the Representatives and counsel for the Initial Purchasers to
qualify or register (or to obtain exemptions from qualifying or registering) all
or any part of the Securities for offer and sale under the securities laws of
the several states of the United States, the provinces of Canada or any other
jurisdictions designated by the Representatives, and shall comply with such laws
and shall continue such qualifications, registrations and exemptions in effect
so long as required for the distribution of the Securities. None of the Company
or any of the Guarantors will be required to qualify as a foreign corporation or
to take any action that would subject it to general service of process in any
such jurisdiction where it is not presently qualified or where it would be
subject to taxation as a foreign corporation. The Company shall advise the
Representatives promptly of the suspension of the qualification or registration
of (or any such exemption relating to) the Securities for offering, sale or
trading in any jurisdiction or any initiation or threat of any proceeding for
any such purpose, and in the event of the issuance of any order suspending such
qualification, registration or exemption, each of the Company and the Guarantors
shall use its commercially reasonable efforts to obtain the withdrawal thereof
at the earliest possible moment.
(e)    Use of Proceeds. The Company shall apply the net proceeds from the sale
of the Securities sold by it in the manner described under the caption “Use of
Proceeds” in the Pricing Disclosure Package.
(f)    The Depositary. The Company shall cooperate with the Initial Purchasers
and use its commercially reasonable efforts to permit the Securities to be
eligible for clearance and settlement through the facilities of the Depositary.
(g)    Additional Issuer Information. Prior to the completion of the placement
of the Securities by the Initial Purchasers with the Subsequent Purchasers,
Parent shall file, on a timely basis, with the Commission and the New York Stock
Exchange (the “NYSE”) all reports and documents required to be filed under
Section 13 or 15 of the Exchange Act. Additionally, at any time when Parent is
not subject to Section 13 or 15 of the Exchange Act, for the benefit of holders
and beneficial owners from time to time of the Securities, Parent shall furnish,
at its expense, upon request, to holders and beneficial owners of Securities and
prospective purchasers of Securities information satisfying the requirements of
Rule 144A(d), except to the extent such requirement is modified in the
Indenture.



--------------------------------------------------------------------------------




(h)    Agreement Not To Offer or Sell Additional Securities. During the period
of 90 days following the date hereof, the Company will not, without the prior
written consent of Morgan Stanley and Citi (which consent may be withheld at the
sole discretion of either Morgan Stanley or Citi), directly or indirectly, sell,
offer, contract or grant any option to sell, pledge, transfer or establish an
open “put equivalent position” within the meaning of Rule 16a-1 under the
Exchange Act, or otherwise dispose of or transfer, or announce the offering of,
or file any registration statement under the Securities Act in respect of, any
debt securities of the Company or securities exchangeable for or convertible
into debt securities of the Company (other than as contemplated by this
Agreement and to register the Exchange Securities).
(i)    [Reserved.]
(j)    No Integration. The Company agrees that it will not and will cause its
Affiliates not to make any offer or sale of securities of the Company of any
class if, as a result of the doctrine of “integration” referred to in Rule 502
under the Securities Act, such offer or sale would render invalid (for the
purpose of (i) the sale of the Securities by the Company to the Initial
Purchasers, (ii) the resale of the Securities by the Initial Purchasers to
Subsequent Purchasers or (iii) the resale of the Securities by such Subsequent
Purchasers to others) the exemption from the registration requirements of the
Securities Act provided by Section 4(2) thereof or by Rule 144A or by Regulation
S thereunder or otherwise.
(k)    No General Solicitation or Directed Selling Efforts. The Company agrees
that it will not and will not permit any of its Affiliates or any other person
acting on its or their behalf (other than the Initial Purchasers, as to which no
covenant is given) to (i) solicit offers for, or offer or sell, the Securities
by means of any form of general solicitation or general advertising within the
meaning of Rule 502(c) of Regulation D under the Securities Act or in any manner
involving a public offering within the meaning of Section 4(2) of the Securities
Act or (ii) engage in any directed selling efforts with respect to the
Securities within the meaning of Regulation S, and the Company will and will
cause all such persons to comply with the offering restrictions requirement of
Regulation S with respect to the Securities.
(l)    No Restricted Resales. The Company will not, and will not permit any of
its Affiliates to resell any of the Notes that have been reacquired by any of
them.
(m)    Legended Securities. Each certificate for a Security will bear the legend
contained in “Notice to Investors” in the Preliminary Offering Memorandum for
the time period and upon the other terms stated in the Preliminary Offering
Memorandum.
Except as provided in clause (h), the Representatives on behalf of the several
Initial Purchasers, may, in their sole discretion, waive in writing the
performance by the Company or any Guarantor of any one or more of the foregoing
covenants or extend the time for their performance.
SECTION 4.    Payment of Expenses. Each of the Company and the Guarantors agrees
to pay all costs, fees and expenses incurred in connection with the performance
of its obligations hereunder and in connection with the transactions
contemplated hereby, including, without limitation, (i) all expenses incident to
the issuance and delivery of the Securities (including all printing and
engraving costs), (ii) all necessary issue, transfer and other stamp taxes in
connection with the issuance and sale of



--------------------------------------------------------------------------------




the Securities to the Initial Purchasers, (iii) all fees and expenses of the
Company’s and the Guarantors’ counsel, the Parent’s independent public or
certified public accountants and other advisors, (iv) all fees and expenses of
Blacksmith’s independent public or certified public accountants, (v) all fees
and expenses of the independent public or certified public accountants with
respect to the GSK Brands, (vi) all costs and expenses incurred in connection
with the preparation, printing, filing, shipping and distribution of the Pricing
Disclosure Package and the Final Offering Memorandum (including financial
statements and exhibits), and all amendments and supplements thereto, this
Agreement, the Registration Rights Agreement, the Indenture, the DTC Agreement
and the Notes and Guarantees, (vii) all filing fees, attorneys’ fees and
expenses incurred by the Company, the Guarantors or the Initial Purchasers in
connection with qualifying or registering (or obtaining exemptions from the
qualification or registration of) all or any part of the Securities for offer
and sale under the securities laws of the several states of the United States,
the provinces of Canada or other jurisdictions designated by the Initial
Purchasers (including, without limitation, the cost of preparing, printing and
mailing preliminary and final blue sky or legal investment memoranda and any
related supplements to the Pricing Disclosure Package or the Final Offering
Memorandum), (viii) the fees and expenses of the Trustee, including the fees and
disbursements of counsel for the Trustee in connection with the Indenture, the
Securities and the Exchange Securities, (ix) any fees payable in connection with
the rating of the Securities or the Exchange Securities with the ratings
agencies, (x) any filing fees incident to, and any reasonable fees and
disbursements of counsel to the Initial Purchasers in connection with the review
by the Financial Industry Regulatory Authority (“FINRA”), if any, of the terms
of the sale of the Securities or the Exchange Securities, (xi) all fees and
expenses (including reasonable fees and expenses of counsel) of the Company and
the Guarantors in connection with approval of the Securities by the Depositary
for “book-entry” transfer, and the performance by the Company and the Guarantors
of their respective other obligations under this Agreement and (xii) all
expenses incident to the “road show” for the offering of the Securities,
including the cost of any chartered airplane or other transportation. Except as
provided in this Section 4 and Sections 6, 8 and 9 hereof, the Initial
Purchasers shall pay their own expenses, including the fees and disbursements of
their counsel.
SECTION 5.    Conditions of the Obligations of the Initial Purchasers. The
obligations of the several Initial Purchasers to purchase and pay for the
Securities as provided herein on the Closing Date shall be subject to the
accuracy of the representations and warranties on the part of the Company and
the Guarantors set forth in Section 1 hereof as of the date hereof and as of the
Closing Date as though then made, and to the timely performance by the Company
of its covenants and other obligations hereunder, and to each of the following
additional conditions:
(a)    Accountants’ Comfort Letter. On the date hereof, the Initial Purchasers
shall have received from each of (i) PricewaterhouseCoopers LLP (US), the
independent registered public accounting firm for the Parent and for Blacksmith
and (ii) PricewaterhouseCoopers LLP (UK), the independent registered public
accounting firm for the GSK Brands, a “comfort letter” dated the date hereof
addressed to the Initial Purchasers, in form and substance satisfactory to the
Representatives, covering the financial information of the Parent and its
subsidiaries, Blacksmith and its subsidiaries and the GSK Brands, as applicable,
in the Pricing Disclosure Package and other customary matters. In addition, on
the Closing Date, the Initial Purchasers shall have received from such
accountants a “bring-down comfort letter” dated the Closing Date addressed to
the Initial Purchasers, in form and substance satisfactory to the
Representatives, in the form of the “comfort letter” delivered on the date
hereof, except that (i) it shall cover the financial information of the Parent
and its subsidiaries, Blacksmith and its subsidiaries and the GSK Brands, as
applicable, in the Final Offering Memorandum and any amendment or supplement



--------------------------------------------------------------------------------




thereto and (ii) procedures shall be brought down to a date no more than 5 days
prior to the Closing Date.
(b)    No Material Adverse Effect or Ratings Agency Change. For the period from
and after the date of this Agreement and prior to the Closing Date:
(i)    in the judgment of the Representatives there shall not have occurred any
Material Adverse Effect; and
(ii)    there shall not have occurred any downgrading, nor shall any notice have
been given of any intended or potential downgrading or of any review for a
possible change that does not indicate the direction of the possible change, in
the rating accorded the Company or any of its subsidiaries or any of their
securities or indebtedness by any “nationally recognized statistical rating
organization” as such term is defined for purposes of Rule 436 under the
Securities Act.
(c)    Opinion of Counsel for the Company. On the Closing Date the Initial
Purchasers shall have received the opinion of Kirkland & Ellis LLP, counsel for
the Company, dated as of the Closing Date, the form of which is attached as
Exhibit A.
(d)    Opinion of Counsel for the Initial Purchasers. On the Closing Date the
Initial Purchasers shall have received the favorable opinion of Cahill Gordon &
Reindel LLP, counsel for the Initial Purchasers, dated as of the Closing Date,
with respect to such matters as may be reasonably requested by the Initial
Purchasers.
(e)    Officers’ Certificate. On the Closing Date the Initial Purchasers shall
have received a written certificate executed by the Chairman of the Board, Chief
Executive Officer or President of the Company and each Guarantor and the Chief
Financial Officer or Chief Accounting Officer of the Company and each Guarantor,
dated as of the Closing Date, to the effect set forth in Section 5(b)(ii)
hereof, and further to the effect that:
(i)    for the period from and after the date of this Agreement and prior to the
Closing Date there has not occurred any Material Adverse Effect;
(ii)    the representations, warranties and covenants of the Company and the
Guarantors set forth in Section 1 hereof were true and correct as of the date
hereof and are true and correct as of the Closing Date with the same force and
effect as though expressly made on and as of the Closing Date; and
(iii)    the Company has complied with all the agreements and satisfied all the
conditions on its part to be performed or satisfied at or prior to the Closing
Date.
(f)    Indenture; Registration Rights Agreement. The Company and the Guarantors
shall have executed and delivered the Indenture, in form and substance
reasonably satisfactory to the Initial Purchasers, and the Initial Purchasers
shall have received executed copies thereof. The Company and the Guarantors
shall have executed and delivered the Registration Rights Agreement, in form and
substance reasonably satisfactory to the Initial Purchasers, and the Initial



--------------------------------------------------------------------------------




Purchasers shall have received such executed counterparts.
(g)    Acquisition of the GSK Brands. Contemporaneous with the Closing, the
acquisition of the GSK Brands shall have been consummated pursuant to the BSPA
I.
(h)    New Credit Facilities; Release of Collateral; Use of Proceeds.
Contemporaneous with the Closing, (i) the New Credit Facilities shall have been
entered into by the parties thereto in form and substance reasonably
satisfactory to the Initial Purchasers and the New Credit Facilities shall be in
full force and effect and (ii) the Company shall have received not less than
$660,000,000 gross proceeds from the term loans thereunder. Contemporaneous with
the Closing, the Company shall have applied the net proceeds from such term
loans and from the sale of the Securities, and cash on hand, to repay all
amounts outstanding under the Existing Credit Facility, which shall be
terminated, all security interests in collateral securing amounts outstanding
under the Existing Credit Facility shall have been released pursuant to
documentation satisfactory to the Initial Purchasers (or arrangements for such
release satisfactory to the Initial Purchasers shall have been made) and the
acquisition of the GSK Brands.
(i)    Additional Documents. On or before the Closing Date, the Initial
Purchasers and counsel for the Initial Purchasers shall have received such
information, documents and opinions as they may reasonably require for the
purposes of enabling them to pass upon the issuance and sale of the Securities
as contemplated herein, or in order to evidence the accuracy of any of the
representations and warranties, or the satisfaction of any of the conditions or
agreements, herein contained.
If any condition specified in this Section 5 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the
Representatives by notice to the Company at any time on or prior to the Closing
Date, which termination shall be without liability on the part of any party to
any other party, except that Sections 4, 6, 8 and 9 hereof shall at all times be
effective and shall survive such termination.
SECTION 6.    Reimbursement of Initial Purchasers’ Expenses. If this Agreement
is terminated by the Representatives pursuant to Section 5 or clauses (i) or
(iv) of Section 10 hereof, including if the sale to the Initial Purchasers of
the Securities on the Closing Date is not consummated because of any refusal,
inability or failure on the part of the Company to perform any agreement herein
or to comply with any provision hereof, the Company agrees to reimburse the
Initial Purchasers, severally, upon demand for all out-of-pocket expenses that
shall have been reasonably incurred by the Initial Purchasers in connection with
the proposed purchase and the offering and sale of the Securities, including,
without limitation, fees and disbursements of counsel, printing expenses, travel
expenses, postage, facsimile and telephone charges.
SECTION 7.    Offer, Sale and Resale Procedures. Each of the Initial Purchasers,
on the one hand, and the Company and each of the Guarantors, on the other hand,
hereby agree to observe the following procedures in connection with the offer
and sale of the Securities:
(a)    Offers and sales of the Securities will be made only by the Initial
Purchasers or Affiliates thereof qualified to do so in the jurisdictions in
which such offers or sales are made. Each such offer or sale shall only be made
to persons whom the offeror or seller reasonably



--------------------------------------------------------------------------------




believes to be Qualified Institutional Buyers or non-U.S. persons outside the
United States to whom the offeror or seller reasonably believes offers and sales
of the Securities may be made in reliance upon Regulation S upon the terms and
conditions set forth in Annex I hereto, which Annex I is hereby expressly made a
part hereof.
(b)    The Securities will be offered by approaching prospective Subsequent
Purchasers on an individual basis. No general solicitation or general
advertising (within the meaning of Rule 502 under the Securities Act) will be
used in the United States in connection with the offering of the Securities.
(c)    Upon original issuance by the Company, and until such time as the same is
no longer required under the applicable requirements of the Securities Act, the
Securities (and all securities issued in exchange therefor or in substitution
thereof, other than the Exchange Securities) shall bear the following legend:
“THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
WITHIN THE UNITED STATES OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, U.S. PERSONS
EXCEPT AS SET FORTH BELOW. BY ITS ACQUISITION HEREOF, THE HOLDER (1) REPRESENTS
THAT (A) IT IS A “QUALIFIED INSTITUTIONAL BUYER” (AS DEFINED IN RULE 144A UNDER
THE SECURITIES ACT), (B) IT IS NOT A U.S. PERSON AND IS ACQUIRING THIS SECURITY
IN AN OFFSHORE TRANSACTION IN COMPLIANCE WITH RULE 904 UNDER THE SECURITIES ACT
OR (C) IT IS AN ACCREDITED INVESTOR (AS DEFINED IN RULE 501(a)(1), (2), (3), OR
(7) UNDER THE SECURITIES ACT (AN “ACCREDITED INVESTOR”), (2) AGREES THAT IT WILL
NOT WITHIN ONE YEAR AFTER THE ORIGINAL ISSUANCE OF THIS SECURITY RESELL OR
OTHERWISE TRANSFER THIS SECURITY EXCEPT (A) TO THE ISSUER OR ANY SUBSIDIARY
THEREOF, (B) INSIDE THE UNITED STATES TO A QUALIFIED INSTITUTIONAL BUYER IN
COMPLIANCE WITH RULE 144A UNDER THE SECURITIES ACT, (C) INSIDE THE UNITED STATES
TO AN ACCREDITED INVESTOR THAT, PRIOR TO SUCH TRANSFER, FURNISHES (OR HAS
FURNISHED ON ITS BEHALF BY A U.S. BROKER-DEALER) TO THE TRUSTEE A SIGNED LETTER
CONTAINING CERTAIN REPRESENTATIONS AND AGREEMENTS RELATING TO THE RESTRICTIONS
ON TRANSFER OF THIS SECURITY (THE FORM OF WHICH LETTER CAN BE OBTAINED FROM THE
TRUSTEE FOR THIS SECURITY), (D) OUTSIDE THE UNITED STATES IN AN OFFSHORE
TRANSACTION IN COMPLIANCE WITH RULE 904 UNDER THE SECURITIES ACT (IF AVAILABLE),
(E) PURSUANT TO THE EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE
SECURITIES ACT (IF AVAILABLE), (F) IN ACCORDANCE WITH ANOTHER EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT (AND BASED UPON AN OPINION OF
COUNSEL IF THE ISSUER SO REQUESTS), OR (G) PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT AND (3) AGREES THAT IT WILL GIVE TO EACH
PERSON TO WHOM THIS SECURITY IS TRANSFERRED A NOTICE SUBSTANTIALLY TO THE EFFECT
OF THIS LEGEND. IN CONNECTION WITH ANY TRANSFER OF THIS SECURITY WITHIN ONE YEAR
AFTER THE ORIGINAL ISSUANCE OF THIS SECURITY, IF THE PROPOSED TRANSFEREE IS AN
ACCREDITED INVESTOR, THE HOLDER MUST, PRIOR TO SUCH TRANSFER, FURNISH TO THE
TRUSTEE AND THE ISSUER SUCH CERTIFICATIONS, LEGAL OPINIONS OR OTHER INFORMATION
AS



--------------------------------------------------------------------------------




EITHER OF THEM MAY REASONABLY REQUIRE TO CONFIRM THAT SUCH TRANSFER IS BEING
MADE PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT. AS USED HEREIN, THE TERMS
“OFFSHORE TRANSACTION,” “UNITED STATES” AND “U.S. PERSON” HAVE THE MEANING GIVEN
TO THEM BY REGULATION S UNDER THE SECURITIES ACT.”


Following the sale of the Securities by the Initial Purchasers to Subsequent
Purchasers pursuant to the terms hereof, the Initial Purchasers shall not be
liable or responsible to the Company for any losses, damages or liabilities
suffered or incurred by the Company, including any losses, damages or
liabilities under the Securities Act, arising from or relating to any resale or
transfer of any Security.
SECTION 8.    Indemnification.
(a)    Indemnification of the Initial Purchasers. Each of the Company and the
Guarantors, jointly and severally, agrees to indemnify and hold harmless each
Initial Purchaser, its Affiliates, directors, officers and employees, and each
person, if any, who controls any Initial Purchaser within the meaning of the
Securities Act and the Exchange Act against any loss, claim, damage, liability
or expense, as incurred, to which such Initial Purchaser, Affiliate, director,
officer, employee or controlling person may become subject, under the Securities
Act, the Exchange Act or other federal or state statutory law or regulation, or
at common law or otherwise (including in settlement of any litigation, if such
settlement is effected with the written consent of the Company), insofar as such
loss, claim, damage, liability or expense (or actions in respect thereof as
contemplated below) arises out of or is based: (i) upon any untrue statement or
alleged untrue statement of a material fact contained or incorporated by
reference in the Preliminary Offering Memorandum, the Pricing Supplement, any
Company Additional Written Communication or the Final Offering Memorandum (or
any amendment or supplement thereto), or the omission or alleged omission
therefrom of a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading; or
(ii) in whole or in part upon any inaccuracy in the representations and
warranties of the Company contained herein; or (iii) in whole or in part upon
any failure of the Company to perform its obligations hereunder or under law; or
(iv) any act or failure to act or any alleged act or failure to act by any
Initial Purchaser in connection with, or relating in any manner to, the offering
contemplated hereby, and which is included as part of or referred to in any
loss, claim, damage, liability or action arising out of or based upon any matter
covered by clause (i) above, provided that the Company shall not be liable under
this clause (iv) to the extent that a court of competent jurisdiction shall have
determined by a final judgment that such loss, claim, damage, liability or
action resulted directly from any such acts or failures to act undertaken or
omitted to be taken by such Initial Purchaser through its gross negligence or
willful misconduct; and to reimburse each Initial Purchaser and each such
Affiliate, director, officer, employee or controlling person for any and all
expenses (including the fees and disbursements of counsel chosen by the
Representatives) as such expenses are reasonably incurred by such Initial
Purchaser or such Affiliate, director, officer, employee or controlling person
in connection with investigating, defending, settling, compromising or paying
any such loss, claim, damage, liability, expense or action; provided, however,
that the foregoing indemnity agreement shall not apply, with respect to an
Initial Purchaser, to any loss, claim, damage, liability or expense to the
extent, but only to the extent, arising out of or based upon any untrue
statement or alleged untrue statement or omission or alleged omission made in
reliance upon and in conformity with written information furnished to the
Company by such Initial Purchaser through the Representatives expressly for use
in the Preliminary Offering Memorandum, the Pricing Supplement, any Company
Additional Written Communication or the Final Offering Memorandum (or any
amendment or



--------------------------------------------------------------------------------




supplement thereto). The indemnity agreement set forth in this Section 8(a)
shall be in addition to any liabilities that the Company may otherwise have.
(b)    Indemnification of the Company and the Guarantors. Each Initial Purchaser
agrees, severally and not jointly, to indemnify and hold harmless the Company,
each Guarantor, each of their respective directors and each person, if any, who
controls the Company or any Guarantor within the meaning of the Securities Act
or the Exchange Act, against any loss, claim, damage, liability or expense, as
incurred, to which the Company, any Guarantor or any such director or
controlling person may become subject, under the Securities Act, the Exchange
Act, or other federal or state statutory law or regulation, or at common law or
otherwise (including in settlement of any litigation, if such settlement is
effected with the written consent of such Initial Purchaser), insofar as such
loss, claim, damage, liability or expense (or actions in respect thereof as
contemplated below) arises out of or is based upon any untrue statement or
alleged untrue statement of a material fact contained or incorporated by
reference in the Preliminary Offering Memorandum, the Pricing Supplement, any
Company Additional Written Communication or the Final Offering Memorandum (or
any amendment or supplement thereto), or the omission or alleged omission
therefrom of a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading, in
each case to the extent, but only to the extent, that such untrue statement or
alleged untrue statement or omission or alleged omission was made in the
Preliminary Offering Memorandum, the Pricing Supplement, any Company Additional
Written Communication or the Final Offering Memorandum (or any amendment or
supplement thereto), in reliance upon and in conformity with written information
furnished to the Company by such Initial Purchaser through the Representatives
expressly for use therein; and to reimburse the Company, any Guarantor and each
such director or controlling person for any and all expenses (including the fees
and disbursements of counsel) as such expenses are reasonably incurred by the
Company, any Guarantor or such director or controlling person in connection with
investigating, defending, settling, compromising or paying any such loss, claim,
damage, liability, expense or action. Each of the Company and the Guarantors
hereby acknowledges that the only information that the Initial Purchasers
through the Representatives have furnished to the Company expressly for use in
the Preliminary Offering Memorandum, the Pricing Supplement, any Company
Additional Written Communication or the Final Offering Memorandum (or any
amendment or supplement thereto) are the statements set forth in the fourth
paragraph and the third sentence of the seventh paragraphs under the caption
“Plan of Distribution” in the Preliminary Offering Memorandum and the Final
Offering Memorandum. The indemnity agreement set forth in this Section 8(b)
shall be in addition to any liabilities that each Initial Purchaser may
otherwise have.
(c)    Notifications and Other Indemnification Procedures. Promptly after
receipt by an indemnified party under this Section 8 of notice of the
commencement of any action, such indemnified party will, if a claim in respect
thereof is to be made against an indemnifying party under this Section 8, notify
the indemnifying party in writing of the commencement thereof, but the omission
so to notify the indemnifying party will not relieve it from any liability which
it may have to any indemnified party hereunder for contribution or otherwise
than under the indemnity agreement contained in this Section 8 or to the extent
it is not prejudiced (through the forfeiture of substantive rights and defenses)
as a result of such failure and shall not relieve the indemnifying party from
any liability that the indemnifying party may have to an indemnified party
otherwise than under the provisions of this Section 8 and Section 9. In case any
such action is brought against any indemnified party and such indemnified party
seeks or intends to seek indemnity from an indemnifying party, the indemnifying
party will be entitled to participate in and, to the extent that it shall elect,
jointly with all other indemnifying parties similarly notified, by written
notice delivered to the indemnified party promptly after receiving the aforesaid
notice from such



--------------------------------------------------------------------------------




indemnified party, to assume the defense thereof with counsel reasonably
satisfactory to such indemnified party; provided, however, if the defendants in
any such action include both the indemnified party and the indemnifying party
and the indemnified party shall have reasonably concluded that a conflict may
arise between the positions of the indemnifying party and the indemnified party
in conducting the defense of any such action or that there may be legal defenses
available to it and/or other indemnified parties which are different from or
additional to those available to the indemnifying party, the indemnified party
or parties shall have the right to select separate counsel to assume such legal
defenses and to otherwise participate in the defense of such action on behalf of
such indemnified party or parties. Upon receipt of notice from the indemnifying
party to such indemnified party of such indemnifying party’s election so to
assume the defense of such action and approval by the indemnified party of
counsel, the indemnifying party will not be liable to such indemnified party
under this Section 8 for any legal or other expenses subsequently incurred by
such indemnified party in connection with the defense thereof unless (i) the
indemnified party shall have employed separate counsel in accordance with the
proviso to the immediately preceding sentence (it being understood, however,
that the indemnifying party shall not be liable for the expenses of more than
one separate counsel (together with local counsel (in each jurisdiction)),
approved by the indemnifying party (the Representatives in the case of
Sections 8(b) and 9 hereof), representing the indemnified parties who are
parties to such action) or (ii) the indemnifying party shall not have employed
counsel satisfactory to the indemnified party to represent the indemnified party
within a reasonable time after notice of commencement of the action, in each of
which cases the fees and expenses of counsel shall be at the expense of the
indemnifying party.
(d)    Settlements. The indemnifying party under this Section 8 shall not be
liable for any settlement of any proceeding effected without its written
consent, which will not be unreasonably withheld, but if settled with such
consent or if there be a final judgment for the plaintiff, the indemnifying
party agrees to indemnify the indemnified party against any loss, claim, damage,
liability or expense by reason of such settlement or judgment. Notwithstanding
the foregoing sentence, if at any time an indemnified party shall have requested
an indemnifying party to reimburse the indemnified party for fees and expenses
of counsel as contemplated by this Section 8, the indemnifying party agrees that
it shall be liable for any settlement of any proceeding effected without its
written consent if (i) such settlement is entered into more than 30 days after
receipt by such indemnifying party of the aforesaid request and (ii) such
indemnifying party shall not have reimbursed the indemnified party in accordance
with such request or disputed in good faith the indemnified party’s entitlement
to such reimbursement prior to the date of such settlement. No indemnifying
party shall, without the prior written consent of the indemnified party, effect
any settlement, compromise or consent to the entry of judgment in any pending or
threatened action, suit or proceeding in respect of which any indemnified party
is or could have been a party and indemnity was or could have been sought
hereunder by such indemnified party, unless such settlement, compromise or
consent (i) includes an unconditional release of such indemnified party from all
liability on claims that are the subject matter of such action, suit or
proceeding and (ii) does not include any statements as to or any findings of
fault, culpability or failure to act by or on behalf of any indemnified party.
SECTION 9.    Contribution. If the indemnification provided for in Section 8
hereof is for any reason held to be unavailable to or otherwise insufficient to
hold harmless an indemnified party in respect of any losses, claims, damages,
liabilities or expenses referred to therein, then each indemnifying party shall
contribute to the aggregate amount paid or payable by such indemnified party, as
incurred, as a result of any losses, claims, damages, liabilities or expenses
referred to therein (i) in such proportion as is appropriate to reflect the
relative benefits received by the Company and the Guarantors, on the one hand,
and the Initial Purchasers, on the other hand, from the offering of the
Securities pursuant to this



--------------------------------------------------------------------------------




Agreement or (ii) if the allocation provided by clause (i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (i) above but also the relative
fault of the Company and the Guarantors, on the one hand, and the Initial
Purchasers, on the other hand, in connection with the statements or omissions or
inaccuracies in the representations and warranties herein which resulted in such
losses, claims, damages, liabilities or expenses, as well as any other relevant
equitable considerations. The relative benefits received by the Company and the
Guarantors, on the one hand, and the Initial Purchasers, on the other hand, in
connection with the offering of the Securities pursuant to this Agreement shall
be deemed to be in the same respective proportions as the total net proceeds
from the offering of the Securities pursuant to this Agreement (before deducting
expenses) received by the Company, and the total discount received by the
Initial Purchasers bear to the aggregate initial offering price of the
Securities. The relative fault of the Company and the Guarantors, on the one
hand, and the Initial Purchasers, on the other hand, shall be determined by
reference to, among other things, whether any such untrue or alleged untrue
statement of a material fact or omission or alleged omission to state a material
fact or any such inaccurate or alleged inaccurate representation or warranty
relates to information supplied by the Company and the Guarantors, on the one
hand, or the Initial Purchasers, on the other hand, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission or inaccuracy.
The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in Section 8 hereof, any legal or other
fees or expenses reasonably incurred by such party in connection with
investigating or defending any action or claim. The provisions set forth in
Section 8 hereof with respect to notice of commencement of any action shall
apply if a claim for contribution is to be made under this Section 9; provided,
however, that no additional notice shall be required with respect to any action
for which notice has been given under Section 8 hereof for purposes of
indemnification.
The Company, the Guarantors and the Initial Purchasers agree that it would not
be just and equitable if contribution pursuant to this Section 9 were determined
by pro rata allocation (even if the Initial Purchasers were treated as one
entity for such purpose) or by any other method of allocation which does not
take account of the equitable considerations referred to in this Section 9.
Notwithstanding the provisions of this Section 9, no Initial Purchaser shall be
required to contribute any amount in excess of the discount received by such
Initial Purchaser in connection with the Securities distributed by it. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11 of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. The Initial Purchasers’ obligations
to contribute pursuant to this Section 9 are several, and not joint, in
proportion to their respective commitments as set forth opposite their names in
Schedule A. For purposes of this Section 9, each director, officer, and employee
of an Initial Purchaser and each person, if any, who controls an Initial
Purchaser within the meaning of the Securities Act and the Exchange Act shall
have the same rights to contribution as such Initial Purchaser, and each
director of the Company or any Guarantor, and each person, if any, who controls
the Company or any Guarantor with the meaning of the Securities Act and the
Exchange Act shall have the same rights to contribution as the Company and the
Guarantors.
SECTION 10.    Termination of this Agreement. Prior to the Closing Date, this
Agreement may be terminated by the Representatives by notice given to the
Company if at any time: (i) trading or quotation in any of the Company’s
securities shall have been suspended or limited by the Commission or by the NYSE
or trading in securities generally on either the Nasdaq Stock Market or the NYSE
shall have



--------------------------------------------------------------------------------




been suspended or limited, or minimum or maximum prices shall have been
generally established on any of such quotation system or stock exchange by the
Commission or FINRA; (ii) a general banking moratorium shall have been declared
by any of federal, New York or Delaware authorities; (iii) there shall have
occurred any outbreak or escalation of national or international hostilities or
any crisis or calamity, or any change in the United States or international
financial markets, or any substantial change or development involving a
prospective substantial change in United States’ or international political,
financial or economic conditions, as in the judgment of the Representatives is
material and adverse and makes it impracticable or inadvisable to proceed with
the offering sale or delivery of the Securities in the manner and on the terms
described in the Pricing Disclosure Package or to enforce contracts for the sale
of securities; or (iv) in the judgment of the Representatives there shall have
occurred any Material Adverse Effect. Any termination pursuant to this Section
10 shall be without liability on the part of (x) the Company or any Guarantor to
any Initial Purchaser, except that the Company and the Guarantors shall be
obligated to reimburse the expenses of the Initial Purchasers pursuant to
Sections 4 and 6 hereof, (y) any Initial Purchaser to the Company or any
Guarantor, or (z) other than as provided in the preceding clauses (x) and (y),
any party hereto to any other party except that the provisions of Sections 8 and
9 hereof shall at all times be effective and shall survive such termination.
SECTION 11.    Representations and Indemnities to Survive Delivery. The
respective indemnities, agreements, representations, warranties and other
statements of the Company, the Guarantors, their respective officers and the
several Initial Purchasers set forth in or made pursuant to this Agreement will
remain in full force and effect, regardless of any investigation made by or on
behalf of any Initial Purchaser, the Company, any Guarantor or any of their
partners, officers or directors or any controlling person, as the case may be,
and will survive delivery of and payment for the Securities sold hereunder and
any termination of this Agreement.
SECTION 12.    Notices. All communications hereunder shall be in writing and
shall be mailed, hand delivered, couriered or facsimiled and confirmed to the
parties hereto as follows:
If to the Initial Purchasers:

Morgan Stanley & Co. LLC
1585 Broadway
New York, New York 10036
Facsimile: (212) 761-4000
Attention: High Yield Syndicate Desk
with copies to (which shall not constitute notice):
Morgan Stanley & Co. LLC
Legal Department
1221 Avenue of the Americas
New York, New York 10020
Attention: High Yield Debt Coverage



--------------------------------------------------------------------------------




with copies to (which shall not constitute notice):

Cahill Gordon & Reindel LLP
80 Pine Street
New York, New York 10005
Facsimile: (212) 269-5420
Attention: Jennifer Ezring
Corey Wright
If to the Company or the Guarantors:

Prestige Brands, Inc.
90 North Broadway
Irvington, NY 10533
Facsimile: (914) 524-6821
Attention: Ronald M. Lombardi
with copies to (which shall not constitute notice):

Prestige Brands, Inc.
90 North Broadway
Irvington, NY 10533
Facsimile: (914) 524-7488
Attention: Eric S. Klee

and
    
Kirkland & Ellis LLP
601 Lexington Avenue
New York, New York 10022
Facsimile: (212) 446-4900
Attention: Joshua N. Korff
Jason K. Zachary



Any party hereto may change the address or facsimile number for receipt of
communications by giving written notice to the others in the manner as provided
in this Section 12.
SECTION 13.    Successors. This Agreement will inure to the benefit of and be
binding upon the parties hereto, and to the benefit of the indemnified parties
referred to in Sections 8 and 9 hereof, and in each case their respective
successors, and no other person will have any right or obligation hereunder. The
term “successors” shall not include any Subsequent Purchaser or other purchaser
of the Securities as such from any of the Initial Purchasers merely by reason of
such purchase.
SECTION 14.    Authority of the Representatives. Any action by the Initial
Purchasers hereunder may be taken by the Representatives on behalf of the
Initial Purchasers, and any such action taken by the Representatives shall be
binding upon the Initial Purchasers.



--------------------------------------------------------------------------------




SECTION 15.    Partial Unenforceability. The invalidity or unenforceability of
any section, paragraph or provision of this Agreement shall not affect the
validity or enforceability of any other section, paragraph or provision hereof.
If any section, paragraph or provision of this Agreement is for any reason
determined to be invalid or unenforceable, there shall be deemed to be made such
minor changes (and only such minor changes) as are necessary to make it valid
and enforceable.
SECTION 16.    Governing Law Provisions; Waiver to Trial by Jury. THIS AGREEMENT
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE
STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED IN SUCH
STATE WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THEREOF. EACH OF THE PARTIES
HERETO IRREVOCABLY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING,
CLAIM OR COUNTERCLAIM BROUGHT BY OR ON BEHALF OF ANY PARTY RELATED TO OR ARISING
OUT OF THIS AGREEMENT OR THE PERFORMANCE OF SERVICES HEREUNDER.
Any legal suit, action or proceeding arising out of or based upon this Agreement
or the transactions contemplated hereby (“Related Proceedings”) may be
instituted in the federal courts of the United States of America located in the
City and County of New York or the courts of the State of New York in each case
located in the City and County of New York (collectively, the “Specified
Courts”), and each party irrevocably submits to the exclusive jurisdiction
(except for suits, actions, or proceedings instituted in regard to the
enforcement of a judgment of any Specified Court in a Related Proceeding, as to
which such jurisdiction is non-exclusive) of the Specified Courts in any Related
Proceeding. Service of any process, summons, notice or document by mail to such
party’s address set forth above shall be effective service of process for any
Related Proceeding brought in any Specified Court. The parties irrevocably and
unconditionally waive any objection to the laying of venue of any Specified
Proceeding in the Specified Courts and irrevocably and unconditionally waive and
agree not to plead or claim in any Specified Court that any Related Proceeding
brought in any Specified Court has been brought in an inconvenient forum.
SECTION 17.    Default of One or More of the Several Initial Purchasers. If any
one or more of the several Initial Purchasers shall fail or refuse to purchase
Securities that it or they have agreed to purchase hereunder on the Closing
Date, and the aggregate number of Securities which such defaulting Initial
Purchaser or Initial Purchasers agreed but failed or refused to purchase does
not exceed 10% of the aggregate number of the Securities to be purchased on such
date, the other Initial Purchasers shall be obligated, severally, in the
proportions that the number of Securities set forth opposite their respective
names on Schedule A bears to the aggregate number of Securities set forth
opposite the names of all such non-defaulting Initial Purchasers, or in such
other proportions as may be specified by the Initial Purchasers with the consent
of the non-defaulting Initial Purchasers, to purchase the Securities which such
defaulting Initial Purchaser or Initial Purchasers agreed but failed or refused
to purchase on the Closing Date. If any one or more of the Initial Purchasers
shall fail or refuse to purchase Securities and the aggregate number of
Securities with respect to which such default occurs exceeds 10% of the
aggregate number of Securities to be purchased on the Closing Date, and
arrangements satisfactory to the Initial Purchasers and the Company for the
purchase of such Securities are not made within 48 hours after such default,
this Agreement shall terminate without liability of any party to any other party
except that the provisions of Sections 4, 6, 8 and 9 hereof shall at all times
be effective and shall survive such termination. In any such case either the
Initial Purchasers or the Company shall have the right to postpone the Closing
Date, as the case may be, but in no event for longer than seven days in order
that the required changes, if any, to the Final Offering Memorandum or any other
documents or arrangements may



--------------------------------------------------------------------------------




be affected.
As used in this Agreement, the term “Initial Purchaser” shall be deemed to
include any person substituted for a defaulting Initial Purchaser under this
Section 17. Any action taken under this Section 17 shall not relieve any
defaulting Initial Purchaser from liability in respect of any default of such
Initial Purchaser under this Agreement.
SECTION 18.    No Advisory or Fiduciary Responsibility. Each of the Company and
each Guarantor acknowledges and agrees that: (i) the purchase and sale of the
Securities pursuant to this Agreement, including the determination of the
offering price of the Securities and any related discounts and commissions, is
an arm’s-length commercial transaction between the Company and the Guarantors,
on the one hand, and the several Initial Purchasers, on the other hand, and the
Company and the Guarantors are capable of evaluating and understanding and
understand and accept the terms, risks and conditions of the transactions
contemplated by this Agreement; (ii) in connection with each transaction
contemplated hereby and the process leading to such transaction, each Initial
Purchaser is and has been acting solely as a principal and is not the agent or
fiduciary of the Company, any Guarantor or any of their respective Affiliates,
stockholders, creditors or employees or any other party; (iii) no Initial
Purchaser has assumed or will assume an advisory or fiduciary responsibility in
favor of the Company or any Guarantor with respect to any of the transactions
contemplated hereby or the process leading thereto (irrespective of whether such
Initial Purchaser has advised or is currently advising the Company or any
Guarantor on other matters) or any other obligation to the Company or any
Guarantor except the obligations expressly set forth in this Agreement; (iv) the
several Initial Purchasers and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Company and the Guarantors, and the several Initial Purchasers have no
obligation to disclose any of such interests by virtue of any fiduciary or
advisory relationship; and (v) the Initial Purchasers have not provided any
legal, accounting, regulatory or tax advice with respect to the offering
contemplated hereby, and the Company and the Guarantors have consulted their own
legal, accounting, regulatory and tax advisors to the extent they deemed
appropriate.
This Agreement supersedes all prior agreements and understandings (whether
written or oral) between the Company, the Guarantors and the several Initial
Purchasers, or any of them, with respect to the subject matter hereof. The
Company and the Guarantors hereby waive and release, to the fullest extent
permitted by law, any claims that the Company and the Guarantors may have
against the several Initial Purchasers with respect to any breach or alleged
breach of fiduciary duty.
SECTION 19.    General Provisions. This Agreement constitutes the entire
agreement of the parties to this Agreement and supersedes all prior written or
oral and all contemporaneous oral agreements, understandings and negotiations
with respect to the subject matter hereof. This Agreement may be executed in two
or more counterparts, each one of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.
Delivery of an executed counterpart of a signature page to this Agreement by
telecopier, facsimile or other electronic transmission (i.e., a “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart thereof. This
Agreement may not be amended or modified unless in writing by all of the parties
hereto, and no condition herein (express or implied) may be waived unless waived
in writing by each party whom the condition is meant to benefit. The section
headings herein are for the convenience of the parties only and shall not affect
the construction or interpretation of this Agreement.





--------------------------------------------------------------------------------



If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.
Very truly yours,
PRESTIGE BRANDS, INC.



By: /s/ Ron Lombardi
Name: Ronald M. Lombardi
Title: Chief Financial Officer



PRESTIGE BRANDS HOLDINGS, INC.
PRESTIGE PERSONAL CARE HOLDINGS, INC.
PRESTIGE PERSONAL CARE, INC.
PRESTIGE SERVICES CORP.
PRESTIGE BRANDS HOLDINGS, INC.
PRESTIGE BRANDS INTERNATIONAL, INC.
MEDTECH HOLDINGS, INC.
MEDTECH PRODUCTS INC.
THE CUTEX COMPANY
THE DENOREX COMPANY
THE SPIC AND SPAN COMPANY
BLACKSMITH BRANDS, INC.,
as Guarantors



By: /s/ Ron Lombardi
Name: Ronald M. Lombardi
Title: Chief Financial Officer






    
    

    













--------------------------------------------------------------------------------



The foregoing Purchase Agreement is hereby confirmed and accepted by the Initial
Purchasers as of the date first above written.
Morgan Stanley & Co. LLC
Citigroup Global Markets Inc.
RBC Capital Markets, LLC
Acting on behalf of itself
and as the Representatives of
the several Initial Purchasers
By: Morgan Stanley & Co. LLC



By: /s/ James E. Bonetti
Name: James E. Bonetti
Title: Authorized Signatory





    
    





--------------------------------------------------------------------------------



SCHEDULE A
Initial Purchasers
Aggregate
Principal Amount of Securities to be Purchased
Morgan Stanley & Co. LLC
$
100,000,000


Citigroup Global Markets Inc.
100,000,000


RBC Capital Markets, LLC
25,000,000


Deutsche Bank Securities Inc.
25,000,000


Total
$
250,000,000










--------------------------------------------------------------------------------



EXHIBIT A
Opinion of counsel for the Company to be delivered pursuant to Section 5 of the
Purchase Agreement.
We are issuing this letter in our capacity as special counsel for and at the
request of Prestige Brands, Inc., a Delaware corporation (the “Company”), and
the entities listed on Exhibit A hereto (the “Guarantors”), in response to the
requirement in Section 5(c) of the Purchase Agreement, dated January 24, 2012
(the “Purchase Agreement”), among the Company, the Guarantors and Morgan Stanley
& Co. LLC, Citigroup Global Markets Inc., RBC Capital Markets, LLC and Deutsche
Bank Securities, Inc. (collectively, the “Initial Purchasers” and herein being
called “you”) relating to the issuance and sale by the Company to the Initial
Purchasers of up to $250,000,000 in aggregate principal amount of the Company’s
8.125% Senior Notes due 2020 (the “Securities”) and the guarantees thereon (the
“Guarantees”) to be issued under the Indenture, dated as of the date hereof (the
“Indenture”), by and among the Company, the Guarantors and U.S. Bank National
Association, as trustee (the “Trustee”). Every term which is defined or given a
special meaning in the Purchase Agreement and which is not given a different
meaning in this letter has the same meaning whenever it is used in this letter
as the meaning it is given in the Purchase Agreement.
In connection with the preparation of this letter, we have among other things
read:
(a)    the Preliminary Offering Memorandum of the Company, dated January 18,
2012, covering the offer and sale of the Securities, as supplemented or amended
by the pricing supplement, dated January 24, 2012, containing the terms of the
Securities (collectively, the “Time of Sale Information”);
(b)    the Offering Memorandum of the Company, dated January [●], 2012, covering
the offer and sale of the Securities (the “Offering Memorandum”);
(c)    an executed copy of the Purchase Agreement;
(d)    an executed copy of the Indenture;
(e)    an executed copy of the Registration Rights Agreement, dated as of the
date hereof, by and among the Company, the Guarantors and the Initial Purchasers
(the “Registration Rights Agreement”);
(f)    a specimen certificate of the Securities to be delivered on the date
hereof;
(g)    a form of Notation of Guarantee;



--------------------------------------------------------------------------------



(h)    copies of the agreements listed on Exhibit B hereto (collectively, the
“Specified Contracts”);
(i)    the Company’s amended and restated certificate of incorporation, as
certified by the Secretary of State of the State of Delaware on January [●],
2012 (the “Certificate of Incorporation”);
(j)    a certificate from the Secretary of State of the State of Delaware as to
the good standing of the Company, dated January [●], 2012, and a facsimile bring
down thereof dated the date hereof (the “Delaware Certificate”);
(k)    the Company’s amended and restated by-laws, as currently in effect, as
certified by the Secretary of the Company (the “By-laws”);
(l)    a certified copy of the written consents adopted by the board of
directors of the Company on January [●], 2012, and a certified copy of
resolutions adopted by the Pricing Committee of the Company on January [●],
2012;
(m)    a certified copy of the written consents adopted by the board of
directors of the Company on January [●], 2012;
(n)    the Officer’s Certificate of the Company, dated the date hereof,
delivered pursuant to Section [5(e)] of the Purchase Agreement;
(o)    each of the Delaware Guarantors’ (as defined below) certificates of
incorporation or other organizational documents, as certified by the Secretary
of State of the State of Delaware on the dates set forth therein (the “Delaware
Guarantor Organizational Documents”);
(p)    a certificate from the Secretary of State of the State of Delaware of
each such Delaware Guarantor (as defined below) as to the good standing of each
of the Delaware Guarantors, dated as of the dates set forth thereon and a
facsimile bring down thereof dated the date hereof (the “Delaware Guarantor
Certificates”);
(q)    each of the Delaware Guarantor’s (as defined below) bylaws or similar
governing documents, as currently in effect, as certified by the Secretary of
each of the Delaware Guarantors (as defined below) (the “Opinion Guarantor
By-laws”);
(r)    certified copies of the written consents adopted by the board of
directors, board of managers or member, as applicable, of each of the Guarantors
on January [●], 2012;



--------------------------------------------------------------------------------



(s)    copies of all certificates and other documents delivered today at the
closing of the purchase and sale of the Securities under the Purchase Agreement;
and
(t)    such other documents, records and other instruments as we have deemed
necessary or appropriate in order to deliver the opinions set forth herein
The term “Transaction Documents” is used in this letter to refer collectively to
the Purchase Agreement, the Indenture, the Registration Rights Agreement, the
Securities and the Guarantees. The entities listed on Exhibit A hereto, other
than Prestige Brands International, Inc., a Virginia corporation, and Prestige
Brands Holdings, Inc., a Virginia corporation (the “Virginia Guarantors”), are
collectively referred to herein as the “Delaware Guarantors.” The notes
contemplated by the Registration Rights Agreement to be offered to holders of
Securities in exchange for the Securities are referred to herein as the
“Exchange Securities.”
Subject to the assumptions, qualifications and limitations which are identified
in this letter, we advise you that:
1
The Company and each of the Delaware Guarantors is a corporation existing and in
good standing under the General Corporation Law of the State of Delaware
(“DGCL”).
2
The Company and each of the Delaware Guarantors has the corporate power to enter
into and perform their respective obligations under the Transaction Documents to
which it is a party and to conduct its business as described in the Offering
Memorandum.
3
The Purchase Agreement has been duly authorized, executed and delivered by the
Company and each of the Delaware Guarantors.
4
The Purchase Agreement has been duly executed and delivered by the Virginia
Guarantors (to the extent execution and delivery are governed by New York law).
5
The Indenture has been duly authorized, executed and delivered by the Company
and each of the Delaware Guarantors, and duly executed and delivered by the
Virginia Guarantors (to the extent execution and delivery are governed by New
York law). Assuming due execution and delivery of the Indenture by the Trustee,
the Indenture is a valid and binding obligation of the Company and each of the
Guarantors, and is enforceable against the Company and each of the Guarantors in
accordance with its terms.




--------------------------------------------------------------------------------



6
The Securities have been duly authorized, executed and delivered by the Company,
and when paid for by the Initial Purchasers in accordance with the terms of the
Purchase Agreement (assuming the due authorization, execution and delivery of
the Indenture by the Trustee and the due authentication and delivery of the
Securities by the Trustee in accordance with the Indenture), will constitute
“Notes” under the terms of the Indenture, will constitute the valid and binding
obligations of the Company, and will be enforceable against the Company in
accordance with their terms.
7
The Registration Rights Agreement has been duly executed and delivered by the
Virginia Guarantors (to the extent execution and delivery are governed by New
York law), and duly authorized, executed and delivered by the Company and the
Delaware Guarantors and assuming due execution by the Initial Purchasers, the
Registration Rights Agreement is a valid and binding obligation of the Company
and the Guarantors and is enforceable against the Company and the Guarantors in
accordance with its terms.
8
The execution and delivery of the Transaction Documents by the Company and each
of the Guarantors to which each is a party, the consummation of the transactions
contemplated thereby, and the performance by each of the Company and the
Guarantors of their respective obligations thereunder (including, without
limitation, the issuance and sale of the Securities to the Initial Purchasers
and the application of the net proceeds therefrom as described in the Offering
Memorandum under the caption “Use of Proceeds”) do not and will not (i) conflict
with or violate any of the terms or provisions of the charter, by-laws or other
organizational documents of the Company or any Delaware Guarantor, (ii) result
in any breach of any of the terms and provisions of, or constitute a default (or
an event which with notice or lapse of time, or both, would constitute a
default) under any Specified Contracts (it being expressly understood that in
each case we express no opinion as to compliance with any financial covenant or
test or cross-default provision in any Specified Contract), (iii) violate or
conflict with any judgment, decree or order identified to us by the Company (we
note that none were identified) of any court or any judicial, regulatory or
other legal or governmental agency or body having jurisdiction over the Company
or any of its subsidiaries or any of their properties, and (iv) violate any
Specified Law, except in the case of clause (ii), for any such conflict, breach,
violation or default which has been waived by the party or parties with power to
waive such conflict, breach, violation or default. (The advice in this paragraph
is referred to herein as the “No Conflicts Opinion”).
9
No consent, approval, authorization, or order of, or qualification with, any
governmental body or agency under any Specified Law (as defined below) is
required to be obtained by the Company or any Guarantor with respect to the
issuance and sale by the Company of the Securities to the Initial Purchasers,
the issuance of the Guarantees by the Guarantors or the performance by the
Company and the Guarantors of their obligations under the Transaction Documents.
(The advice in this paragraph is referred to herein as the “No Consent
Opinion”).




--------------------------------------------------------------------------------



10
No registration under the Securities Act of the Securities or the Guarantees is
required in connection with the sale of the Securities or the Guarantees to the
Initial Purchasers in the manner contemplated by the Purchase Agreement and the
Offering Memorandum or in connection with the initial resale of the Securities
by the Initial Purchasers in the manner contemplated by the Purchase Agreement
and the Offering Memorandum, and the Indenture is not required to be qualified
under the Trust Indenture Act, in each case assuming (i) that the purchasers who
buy such Securities in the initial resale thereof are qualified institutional
buyers as defined in Rule 144A promulgated under the Securities Act, or persons
that the Initial Purchasers and any person acting on behalf of the Initial
Purchasers reasonably believed to be qualified institutional buyers, or persons
other than U.S. persons in connection with offers and sales made in reliance
upon Regulation S under the Securities Act, (ii) the accuracy and completeness
of the Initial Purchasers’ representations set forth in Section [2(d)] of the
Purchase Agreement (including Annex I thereto), and those of the Company and the
Guarantors set forth in the Purchase Agreement regarding, among other things,
the absence of a general solicitation in connection with the sale of such
Securities to the Initial Purchasers and the initial resales thereof, and (iii)
the compliance with the procedures set forth in the Purchase Agreement by the
Initial Purchasers and the Company and the Guarantors.
11
The statements set forth in the Time of Sale Information and the Offering
Memorandum under the headings “Description of the Notes”, “Exchange Offer;
Registration Rights” and “Certain U.S. Federal Income Tax Considerations” to the
extent that it summarizes laws, governmental rules or regulations or documents
referred to therein is correct in all material respects.
12
Neither the Company nor any of the Guarantors is and, immediately after the
issuance of the Securities to the Initial Purchasers and application of the net
proceeds therefrom as described in the Offering Memorandum under the caption
“Use of Proceeds,” will not be required to register as an “investment company”
as such term is defined in the Investment Company Act of 1940, as amended.
Except for the activities described in this letter, we have not undertaken any
investigation to determine the facts upon which the advice in this letter is
based.

    
We have not undertaken any search of court records for purposes of this letter.
We have assumed for purposes of this letter: (i) each document we have reviewed
for purposes of this letter is accurate and complete, each such document that is
an original is authentic, each such document that is a copy conforms to an
authentic original, and all signatures on each such document are genuine; that
the parties thereto had the power, corporate or other, to enter into and perform
all obligations thereunder; that each such document was duly authorized by all
requisite corporate action of parties and that such documents were duly executed
and delivered by each party thereto other than the Company and the Guarantors;
(ii) that the Purchase Agreement and every other agreement we have examined for
purposes of this letter constitutes a valid and binding obligation of each party
to that document and that each such party has satisfied all legal requirements
that are applicable to such party to the extent necessary to entitle such party
to enforce such agreement (except that we make no such assumption in this clause
with respect to the Company and the Delaware Guarantors); (iii) that each party
to any document is in good standing and duly incorporated or organized under the
laws of the state of its incorporation or organization (except that we make no
such



--------------------------------------------------------------------------------



assumption in this clause with respect to the Company and the Delaware
Guarantors); and (iv) that you have acted in good faith and without notice of
any fact which has caused you to reach any conclusion contrary to any of the
advice provided in this letter. We have also made other assumptions which we
believe to be appropriate for purposes of this letter.
In preparing this letter we have relied without independent verification upon:
(i) information contained in certificates obtained from governmental
authorities; (ii) factual information represented to be true in the Purchase
Agreement and other documents specifically identified at the beginning of this
letter as having been read by us; (iii) factual information provided to us by
the Company and the Guarantors or their representatives; and (iv) factual
information we have obtained from such other sources as we have deemed
reasonable. We have assumed that there has been no relevant change or
development between the dates as of which the information cited in the preceding
sentence was given and the date of this letter and that the information upon
which we have relied is accurate and does not omit disclosures necessary to
prevent such information from being misleading. For purposes of numbered
paragraph [1], we have relied exclusively upon certificates issued by
governmental authorities in the relevant jurisdictions and such opinion is not
intended to provide any conclusion or assurance beyond that conveyed by those
certificates.
While we have reviewed certain corporate records and other documents
specifically identified at the beginning of this letter as having been read by
us, we have not, except as explicitly indicated in numbered paragraph [11]
above, undertaken any other investigation to determine the facts upon which the
advice in this letter is based. We can, however, confirm that we do not have
knowledge that has caused us to conclude that our reliance and assumptions cited
in the two immediately preceding paragraphs are unwarranted. Whenever this
letter provides advice about (or based upon) our knowledge of any particular
information or about any information which has or has not come to our attention,
such advice is based entirely on the actual knowledge at the time this letter is
delivered on the date it bears by the lawyers with Kirkland & Ellis LLP at that
time who have devoted substantive attention to the negotiation or preparation of
the Transaction Documents, the Time of Sale Information and the Offering
Memorandum, and the due diligence associated therewith, after consultation with
the other lawyers in our firm who spent substantial time representing the
Company on other matters.
Each opinion (an “enforceability opinion”) in this letter that any particular
contract is a valid and binding obligation or is enforceable in accordance with
its terms is subject to: (i) the effect of bankruptcy, insolvency, fraudulent
conveyance and other similar laws and judicially developed doctrines in this
area such as substantive consolidation and equitable subordination; (ii) the
effect of general principles of equity; and (iii) other commonly recognized
statutory and judicial constraints on enforceability including statutes of
limitations. In addition, we do not express any opinion as to the enforceability
of any rights to contribution or indemnification which may be violative of
public policy underlying any law, rule or regulation (including federal or state
securities law, rule or regulation).



--------------------------------------------------------------------------------



“General principles of equity” include but are not limited to: principles
limiting the availability of specific performance and injunctive relief;
principles which limit the availability of a remedy under certain circumstances
where another remedy has been elected; principles requiring reasonableness, good
faith and fair dealing in the performance and enforcement of an agreement by the
party seeking enforcement; principles which may permit a party to cure a
material failure to perform its obligations; and principles affording equitable
defenses such as waiver, laches and estoppel. It is possible that terms in a
particular contract covered by our enforceability opinion may not prove
enforceable for reasons other than those explicitly cited in this letter should
an actual enforcement action be brought, but (subject to all the exceptions,
qualifications, exclusions and other limitations contained in this letter) such
unenforceability would not in our opinion prevent the party entitled to enforce
that contract from realizing the principal benefits purported to be provided to
that party by the terms in that contract which are covered by our enforceability
opinion.
The enforceability opinion related to the Guarantees is further subject to the
effect of rules of law that may render guarantees unenforceable under
circumstances where, in the absence of an effective consent or waiver by the
Guarantors (as to which we express no opinion herein), actions, failures to act
or waivers, amendments or replacement of the Indenture or the Securities so
radically change the essential nature of the terms and conditions of the
guaranteed obligations and the related transactions that, in effect, a new
relationship has arisen between the Trustee and the Company or the Guarantors,
which is substantially and materially different from that presently contemplated
by the Indenture and the Securities.
Except as set forth in the following sentences of this paragraph, our advice on
every legal issue addressed in this letter is based exclusively on the internal
law of the State of New York, the DGCL or the federal law of the United States
(except that we do not opine as to the federal securities laws with respect to
the No Conflicts Opinion and the No Consent Opinion), without our having made
any investigation as to the applicability of any specific law unless such advice
specifically references a specific law (the “Specified Laws”), and represents
our opinion as to how that issue would be resolved were it to be considered by
the highest court in the jurisdiction which enacted such law. None of the
opinions or other advice contained in this letter considers or covers, and the
term “Specified Law” does not include: (i) any antifraud laws, rules or
regulations, (ii) any state securities (or “blue sky”) laws, rules or
regulations, (iii) any financial statements or supporting schedules (or any
notes to any such statements or schedules) or other financial information
derived therefrom set forth in (or omitted from) the Offering Memorandum, (iv)
any laws, rules or regulations of the Financial Industry Regulatory Authority,
Inc; and (v) any laws, statutes, governmental rules or regulations or decisions
which in our experience are not usually considered for or covered by opinions
like those contained in this letter or are not generally applicable to
transactions of the kind covered by the Purchase Agreement including any
regulatory laws or requirements specific to the industry in which you or the
Company is engaged. We note that we are not admitted to practice in Delaware



--------------------------------------------------------------------------------



and as such, our opinions are based solely on our review of the General
Corporation Law of the State of Delaware and for purposes of this opinion is
limited to our review of the statutory provisions of such act as published by
Aspen Law & Business, as supplemented through [●], without regard to any
regulations promulgated thereunder or any judicial or administrative
interpretations thereof. In our opinion, New York state courts would apply New
York state law to resolve state law issues arising under the Transaction
Documents. We express no opinion as to what law might be applied by any other
courts to resolve any issue addressed by our opinion and we express no opinion
as to whether any relevant difference exists between the laws upon which our
opinions are based and any other laws which may actually be applied to resolve
issues which may arise under the Transaction Documents. The manner in which any
particular issue would be treated in any actual court case would depend in part
on facts and circumstances particular to the case and would also depend on how
the court involved chose to exercise the wide discretionary authority generally
available to it. This letter is not intended to guarantee the outcome of any
legal dispute which may arise in the future.
In addition, none of the opinions or other advice contained in the letter covers
or otherwise addresses any of the following types of provisions which may be
contained in the Transaction Documents: (i) provisions mandating contribution
towards judgments or settlements among various parties; (ii) waivers of benefits
and rights to the extent they cannot be waived under applicable law; (iii)
provisions providing for liquidated damages, late charges and prepayment
charges, in each case if deemed to constitute penalties; (iv) provisions that
might require indemnification or contribution in violation of general principles
of equity or public policy, including, without limitation, indemnification or
contribution obligations that arise out of the failure to comply with applicable
state or federal securities laws; or (vi) requirements in the Transaction
Documents specifying that provisions thereof may only be waived in writing
(these provisions may not be valid, binding or enforceable to the extent that an
oral agreement or an implied agreement by trade practice or course of conduct
has been created modifying any provision of such documents). This letter does
not cover any other laws, statutes, governmental rules or regulations or
decisions which in our experience are not usually considered for or covered by
opinions like those contained in this letter or are not generally applicable to
transactions of the kind covered by the Purchase Agreement.
* * *
IRS CIRCULAR 230 DISCLOSURE: To ensure compliance with requirements imposed by
the U.S. Internal Revenue Service, we inform you that any tax advice contained
in this opinion (including any attachments) was not intended or written to be
used, and cannot be used, by any taxpayer for the purpose of avoiding tax
related penalties under the U.S. Internal Revenue Code. The tax advice contained
in this opinion (including any attachments) was written to support the promotion
or marketing of the transactions or matters addressed by the opinion. Each
taxpayer should seek advice based on the taxpayer’s particular circumstances
from an independent tax advisor.



--------------------------------------------------------------------------------



* * *
This letter speaks as of the time of its delivery on the date it bears. We do
not assume any obligation to provide you with any subsequent opinion or advice
by reason of any fact about which we did not have knowledge at that time, by
reason of any change subsequent to that time in any law, other governmental
requirement or interpretation thereof covered by any of our opinions or advice,
or for any other reason.
This letter may be relied upon by the Initial Purchasers solely in your capacity
as initial purchasers in connection with the sale of the Securities and the
Guarantees to you pursuant to the Purchase Agreement occurring today. Without
our written consent: (i) no person (including any person that acquires any
Securities from you) other than you may rely on this letter for any purpose;
(ii) this letter may not be cited or quoted in any financial statement, offering
memorandum, prospectus, private placement memorandum or other similar document;
(iii) this letter may not be cited or quoted in any other document or
communication which might encourage reliance upon this letter by any person or
for any purpose excluded by the restrictions in this paragraph; and (iv) copies
of this letter may not be furnished to anyone for purposes of encouraging such
reliance.
Very truly yours,




KIRKLAND & ELLIS LLP



--------------------------------------------------------------------------------



EXHIBIT A
Opinion Guarantors


Name of Entity
 
State or Jurisdiction
of Organization
 
 
 
Prestige Brands Holdings, Inc.
 
Delaware
Prestige Personal Care Holdings, Inc.
 
Delaware
Prestige Personal Care, Inc.
 
Delaware
Prestige Services Corp.
 
Delaware
Prestige Brands International, Inc.
 
Virginia
Prestige Brands Holdings, Inc.
 
Virginia
Medtech Holdings, Inc.
 
Delaware
Medtech Products Inc.
 
Delaware
The Cutex Company
 
Delaware
The Denorex Company
 
Delaware
The Spic and Span Company
 
Delaware
Blacksmith Brands, Inc.
 
Delaware
 
 
 












--------------------------------------------------------------------------------



EXHIBIT B
Material Contracts
1.
Term Loan Credit Agreement, dated January [31], 2012, among Prestige Brands
Holdings, Inc., Prestige Brands, Inc., the Guarantors party thereto from time to
time, Citibank, N.A., as administrative agent, and the other lenders party
thereto from time to time, Citigroup Global Markets, Inc., Morgan Stanley Senior
Funding, Inc. and RBC Capital Markets, as joint lead arrangers and joint
bookrunners, Morgan Stanley Senior Funding, Inc., as syndication agent, and RBC
Capital Markets, as documentation agent.

2.
ABL Credit Agreement, dated January [31], 2012, among Prestige Brands Holdings,
Inc., Prestige Brands, Inc., the Guarantors party thereto from time to time,
Citibank, N.A., as administrative agent, Citibank, N.A., as L/C issuer and swing
line lender, and the other lenders party thereto from time to time, Citigroup
Global Markets, Inc., Morgan Stanley Senior Funding, Inc. and RBC Capital
Markets, as joint lead arrangers and joint bookrunners, Morgan Stanley Senior
Funding, Inc., as syndication agent, and RBC Capital Markets, as documentation
agent.

3.
Indenture, dated March 24, 2010, between Prestige Brands, Inc., Prestige Brands
Holdings, Inc., the Guarantors party thereto and U.S. Bank National Association,
as trustee, as supplemented by that first supplemental indenture, dated November
1, 2010, between Prestige Brands, Inc., Prestige Brands Holdings, Inc., the
Guarantors listed on the signature pages thereto and the Trustee.












--------------------------------------------------------------------------------



ANNEX I
Resale Pursuant to Regulation S or Rule 144A. Each Initial Purchaser understands
that:
Such Initial Purchaser agrees that it has not offered or sold and will not offer
or sell the Securities in the United States or to, or for the benefit or account
of, a U.S. Person (other than a distributor), in each case, as defined in
Rule 902 of Regulation S (i) as part of its distribution at any time and (ii)
otherwise until 40 days after the later of the commencement of the offering of
the Securities pursuant hereto and the Closing Date, other than in accordance
with Regulation S or another exemption from the registration requirements of the
Securities Act. Such Initial Purchaser agrees that, during such 40-day
restricted period, it will not cause any advertisement with respect to the
Securities (including any “tombstone” advertisement) to be published in any
newspaper or periodical or posted in any public place and will not issue any
circular relating to the Securities, except such advertisements as permitted by
and include the statements required by Regulation S.
Such Initial Purchaser agrees that, at or prior to confirmation of a sale of
Securities by it to any distributor, dealer or person receiving a selling
concession, fee or other remuneration during the 40-day restricted period
referred to in Rule 903 of Regulation S, it will send to such distributor,
dealer or person receiving a selling concession, fee or other remuneration a
confirmation or notice to substantially the following effect:
“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered and sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of your distribution at any time or (ii) otherwise
until 40 days after the later of the date the Securities were first offered to
persons other than distributors in reliance on Regulation S and the Closing
Date, except in either case in accordance with Regulation S under the Securities
Act (or in accordance with Rule 144A under the Securities Act or to accredited
investors in transactions that are exempt from the registration requirements of
the Securities Act), and in connection with any subsequent sale by you of the
Securities covered hereby in reliance on Regulation S under the Securities Act
during the period referred to above to any distributor, dealer or person
receiving a selling concession, fee or other remuneration, you must deliver a
notice to substantially the foregoing effect. Terms used above have the meanings
assigned to them in Regulation S under the Securities Act.”
Such Initial Purchaser agrees that the Securities offered and sold in reliance
on Regulation S will be represented upon issuance by a global security that may
not be exchanged for definitive securities until the expiration of the 40-day
restricted period referred to in Rule 903 of Regulation S and only upon
certification of beneficial ownership of such Securities by non-U.S. persons or
U.S. persons who purchased such Securities in transactions that were exempt from
the registration requirements of the Securities Act.

